Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 1 of 125
                                                     DAY 7 - VOLUME II



                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


       UNITED STATES OF AMERICA        *
                                       *
                      V                *
                                       *
       BRIAN FOLKS                     * CRIMINAL FILE NO. 16-94




                                   JURY TRIAL
                             Thursday, May 2, 2019
                              Burlington, Vermont



       BEFORE:

             THE HONORABLE WILLIAM K. SESSIONS III
                District Judge



       APPEARANCES:

             WILLIAM B. DARROW, ESQ., EMILY M. SAVNER, ESQ. and
                MATTHEW T. GRADY, ESQ., Assistant United States
                Attorneys, Federal Building, Burlington,
                Vermont; Attorneys for the United States

             MARK J. KAPLAN, ESQ., Kaplan & Kaplan, Park Plaza,
                Suite 405, 95 St. Paul Street, Burlington,
                Vermont; Attorney for the Defendant

             NATASHA SEN, ESQ., P.O. Box 193, Brandon, Vermont;
                Attorney; Attorney for the Defendant




                            ANNE NICHOLS PIERCE
                     Registered Professional Reporter
             United States District Court Reporter - Retired
                           Post Office Box 5633
                        Burlington, Vermont 05402
                               (802) 793-9080
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 2 of 125
                                                                                   2



                                       I N D E X
                                E X A M I N A T I O N

       WITNESS NAME                                              PAGE       LINE

       AYLA L.

       Direct by Mr. Grady                                       5          5

       Voir Dire by Mr. Kaplan - Re: Exhibit 36                  52         13

       Cross by Mr. Kaplan                                       59         13

       Redirect by Mr. Grady                                     93         7

       Recross by Mr. Kaplan                                     95         15

       FRANK THORNTON

       Direct by Mr. Grady                                       99         9
                                                                 105        18

       Voir Dire by Ms. Sen - Re: Exhibit 72                     103        21



                                      E X H I B I T S

       GOVERNMENT'S     DESCRIPTION                                   IN EVIDENCE

       36               "Bad Girl Practices" Backpage ad              54

       41               Photograph of Lori C.                         16

       57A              Photograph of Victoria S.                     18

       63               Photograph of Violet G.                       12

       71               Thornton visual for 003 Microsoft Lumina      101

       72               Photographs from Microsoft Lumia phone        105

       73               Pictures from Tom Tom GPS                     114

       77A              SIM card information from Samsung Edge        113
                        cell phone

       99               Photographs of Ho Hum Motel                   29
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 3 of 125
                                                                        3



                                    I N D E X
                                   E X H I B I T S

       DEFENDANT'S   DESCRIPTION                               IN EVIDENCE

       D4-1          Backpage ad                               69

       D4-3          Backpage ads posted by Bradley            70
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 4 of 125
                                                                        4



 1     THURSDAY, MAY 2, 2019

 2     (The following was held in open court with the jury

 3     present at 1:21 p.m.)

 4                 THE COURT:    All right.    Does the government

 5     intend to call a witness out of turn?

 6                 MR. GRADY:    Yes, your Honor.      The government

 7     intends on calling Ayla L. right now.

 8                 THE COURT:    Okay.    So we are going to delay

 9     the remainder of Mr. Thornton's testimony, and Ayla L.

10     will be called by the government.

11                 MR. GRADY:    Thank you, your Honor.

12                 THE COURT:    The defense has no objection to

13     taking Ayla L. out of order?

14                 MR. KAPLAN:    No, your Honor.

15                 THE COURT:    Okay.

16                 MR. GRADY:    Ayla, come on into the courtroom,

17     and if you want to go next to the podium stand and wait

18     there, she will wear you in.        You want to go in front of

19     this podium, the clerk will swear you in.

20                                  AYLA L.,

21           having been duly sworn by the courtroom deputy,

22           was examined and testified as follows:

23                 THE COURT:    Okay.    Good afternoon.

24                 MR. GRADY:    And, Ayla, if you want to get

25     close to the microphone, and you can -- you can feel
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 5 of 125
                                                                   5



 1     free to move the microphone, so however it's comfortable

 2     for you, and to speak into it so that way everyone can

 3     hear.

 4                     THE WITNESS:   Okay.

 5                              DIRECT EXAMINATION

 6     BY MR. GRADY:

 7     Q       Am I correct your first name is Ayla?

 8     A       Yes.

 9     Q       Does the first initial of your last name start with

10     L?

11     A       Yes.

12     Q       Ayla, we are just going to refer to people by first

13     names together unless I ask otherwise, okay?

14     A       Okay.

15     Q       Great.

16             How old are you, Ayla?

17     A       26.

18     Q       Where are you from?

19     A       Burlington.

20     Q       Did you graduate high school?

21     A       No.

22     Q       When did you drop out?

23     A       11th grade.

24     Q       Why did you drop out at 11th grade?

25     A       I was pregnant with my son.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 6 of 125
                                                                   6



 1     Q     What's the first name of your son's father?

 2     A     Bradley.

 3     Q     Where did you live after your son was born?

 4     A     At my mom's house in Milton.

 5     Q     Did Brad live with you as well?

 6     A     Yes.

 7     Q     Did you eventually start working to support

 8     yourself?

 9     A     Yes.

10     Q     Where did you work at?

11     A     Dollar General.

12     Q     At some point did you begin using drugs?

13     A     Yes.

14     Q     When did that begin?

15     A     Right around when I was 19.

16     Q     Why did you start using drugs?

17     A     To party and have fun.

18     Q     Which drugs did you start with?

19     A     Cocaine and Molly to start.

20     Q     Did you ultimately start using heroin?

21     A     Yes.

22     Q     When did that begin?

23     A     Right around when I was 19, 20.

24     Q     How often were you using heroin in the beginning?

25     A     Once in a while.     Nothing -- nothing crazy.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 7 of 125
                                                                   7



 1     Q     Did your heroin use get progressively worse?

 2     A     Yes.

 3     Q     Did you lose custody of your son at some point?

 4     A     Yes, I did.

 5     Q     When did that happen?

 6     A     When I lost my apartment, they didn't let me sign

 7     another lease.

 8     Q     Do you remember generally when that occurred as far

 9     as years or --

10     A     My son was two and a half when that happened.

11     Q     Would that have been 2014?

12     A     Yes.

13     Q     How did you feel once you lost custody of your son?

14     A     Horrible.

15     Q     Did you turn to heroin to help deal with that?

16     A     To numb the pain, yeah.

17     Q     How much were you using at that time?

18     A     Probably about 10 bags a day.

19     Q     How were you affording your habit?

20     A     Well, Bradley was still working at the time, and I

21     was working at McDonald's when that happened.

22     Q     Did you eventually lose this job at McDonald's?

23     A     Yes, I did.

24     Q     Did you ever ask any family members for help with

25     your addiction?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 8 of 125
                                                                   8



 1     A     Yes, I did.

 2     Q     Who did you ask?

 3     A     My father.

 4     Q     How did he respond to that?

 5     A     He told me to pack my things, take my kid and sleep

 6     in my truck and get everything out of his house.

 7     Q     Did your family tend to shun you because of your

 8     addiction?

 9     A     Completely wrote me off.

10     Q     What about Brad's family?

11     A     Not so much.     They still talked to him and

12     associated with him, but they wouldn't have anything to

13     do with me.

14     Q     You mentioned before that one of the ways that you

15     afforded heroin was through Brad's job as well, right?

16     A     Yes.

17     Q     Did Brad end up losing his job?

18     A     Yes, he did.

19     Q     When did that happen?

20     A     About four, five months after we lost our home.

21     Q     Would this be around the summer of 2015?

22     A     Close.

23     Q     With both of you not working, did you have any

24     money that you were making?

25     A     No.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 9 of 125
                                                                         9



 1     Q     And am I correct that you started living in his

 2     truck?

 3     A     Yes.

 4     Q     What's it like to live out of a truck?

 5     A     It sucks.     No bathroom, no water.

 6     Q     So as a heroin addict living out of a truck, do you

 7     sometimes have to lie and cheat to get by in life?

 8     A     And steal.

 9     Q     In fact, have you lied to law enforcement about

10     your identity at a couple points in time?

11     A     Yes.

12     Q     Let's talk about a few of those briefly.          Did you

13     get stopped for shoplifting at a Hannaford's in May 2015

14     and claimed to be Kayla?

15     A     Yes, I did.

16     Q     Why did you do that?

17     A     Because I knew I had a warrant out.

18     Q     Didn't want to get arrested?

19     A     No.

20     Q     And who was Kayla, by the way?

21     A     A friend I went to school with in middle school,

22     8th grade.

23     Q     What about in July 2016?       Did you tell Burlington

24     PD that you were Amanda White after an incident on North

25     Winooski?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 10 of 125
                                                                    10



 1      A     Yes, I did.

 2      Q     Again, why did you do that?

 3      A     Because I had a warrant and I didn't want to get

 4      arrested.

 5      Q     And who is Amanda?

 6      A     She is my cousin.

 7      Q     Same in November 2017, did you get pulled over by

 8      law enforcement and claim to be Amanda?

 9      A     Yes, I did.

10      Q     And were you similarly trying not to get arrested

11      on a warrant?

12      A     Correct.

13      Q     Did you also tell the officer that you had a brain

14      tumor?

15      A     Yes, I did.

16      Q     Did you actually have a brain tumor?

17      A     No.

18      Q     Why did you tell him that?

19      A     To make him feel bad and hope that I get let go,

20      and some kind of sympathy.

21      Q     And, finally, Ayla, in December 2018, did you call

22      the police and say you were Amanda once again?

23      A     Yes, I did.

24      Q     And why did you do that?

25      A     Because I had a warrant.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 11 of 125
                                                                      11



 1      Q     Ayla, let's go back to the summer 2015 when you are

 2      living out of Brad's truck.       Did you consider that to be

 3      a low point in your life?

 4      A     Extremely.

 5      Q     Why is that?

 6      A     Because I felt like I had absolutely nothing, and I

 7      felt like it couldn't get any worse.

 8      Q     Did you meet the defendant shortly after this in

 9      the summer of 2015?

10      A     Yes.

11      Q     What names do you know him by?

12      A     Moe and Brian.

13      Q     How did you meet Moe?

14      A     Through a friend.     I just -- I needed some help

15      making money and finding a way to get by.          She said she

16      knew this guy that could help me out and get me back on

17      my feet.

18                   MR. GRADY:    Your Honor, continuing permission

19      to approach the witness?

20                   THE COURT:    Yes.

21      BY MR. GRADY:

22      Q     Ayla, I am showing you what's been marked as

23      Government Exhibit 63 for identification.

24      A     Yes.   That's her.

25      Q     Do you recognize that?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 12 of 125
                                                                      12



 1      A     Um-hum.

 2      Q     Is that the friend who put you in touch with Moe?

 3      A     Yes.

 4      Q     Do you remember her name?       First name?

 5      A     Violet.

 6      Q     Violet.   Thank you.

 7            Does that fairly and accurately show Violet?

 8      A     Yes.

 9                   MR. GRADY:    Your Honor, the government moves

10      to admit and publish 63.

11                   THE COURT:    Any objection?

12                   MR. KAPLAN:    No objection, your Honor.

13                   THE COURT:    So admitted.

14                   (Government's Exhibit 63 was received in

15      evidence.)

16      BY MR. GRADY:

17      Q     Where did you first meet Moe?

18      A     Off of Barlow Street in Winooski, by a little white

19      church.

20      Q     Did you meet him in a car?

21      A     Yes.

22      Q     Did you -- did you tell Moe that you were homeless?

23      A     Yes.

24      Q     Did you tell him that you needed money?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 13 of 125
                                                                    13



 1      Q     Did he offer to help you out?

 2      A     He said we could figure something out.

 3      Q     What was his offer?

 4      A     He just wanted me to help him bag up and move his

 5      stuff.

 6      Q     When you say bag up and move his stuff, what are

 7      you referring to?

 8      A     Heroin.

 9      Q     What would you receive in exchange for bagging up

10      his heroin?

11      A     He would keep me well.

12      Q     What did you think of this offer?

13      A     Fair.

14      Q     Did you agree to?

15      A     Yep.

16      Q     Was this the first time that you met Moe?

17      A     Yes.

18      Q     Did he also offer to give you a place to live?

19      A     Yes.

20      Q     Would that be for both you and Brad?

21      A     Yep, in the beginning.

22      Q     Showing you what's been previously admitted as

23      Exhibit 97.     Do you recognize what's shown in

24      Exhibit 97?

25      A     Yes, I do.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 14 of 125
                                                                     14



 1      Q       What is it?

 2      A       It is the place on Spring Street in Winooski where

 3      me and Bradley stayed together.

 4      Q       Was that the first place that you stayed at with

 5      Moe?

 6      A       Yes.

 7      Q       Was it nice to have a place to stay?

 8      A       Yes.

 9      Q       How often did you bag drugs at the residence shown

10      in 97?

11      A       Not so much there.    We just moved it from there.

12      Q       Did you do any hand-to-hand sales out of the house

13      reflected in 97?

14      A       Not in the house.    Mostly around the local area,

15      down the street, across the road at the parking lot.

16      Q       Who would be doing those hand-to-hand sales?

17      A       Me or Bradley.

18      Q       Did Moe ever touch the drugs and sell them hand to

19      hand?

20      A       No.

21      Q       Did Moe provide an incentive to sell more heroin?

22      A       Yes.

23      Q       Can you tell us about that?

24      A       We -- the more we sold, the more we got.

25      Q       What do you mean the more you got?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 15 of 125
                                                                           15



 1      A     I mean, we'd make more off of what we sold.           If I

 2      sold 10 bags, for instance, I'd get four to five in

 3      return.

 4      Q     So the more that you sold, the more heroin you

 5      would receive for your own personal use?

 6      A     Exactly.

 7      Q     How long did you stay at the house at 97?

 8      A     A month or two max.

 9      Q     Okay.    We'll take down 97.

10            Where did you go next?

11      A     To Lori's on Spring Street in Burlington.

12      Q     Ayla, I am showing you what's been marked as

13      Government's Exhibit 41 for identification.          Do you

14      recognize who's shown in 41?

15      A     Yes, I do.

16      Q     Who is that?

17      A     Lori Crawford.

18      Q     And does that fairly and accurately show Lori?

19      A     Yes, it does.

20      Q     Thank you.

21                    MR. GRADY:    Your Honor, at this time the

22      government moves to admit and publish 41.

23                    THE COURT:    Any objection?

24                    MR. KAPLAN:    No objection, your Honor.

25                    THE COURT:    So admitted.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 16 of 125
                                                                        16



 1                   (Government's Exhibit 41 was received in

 2      evidence.)

 3      BY MR. GRADY:

 4      Q     And I'm also going to show you now at this time

 5      what's been previously admitted as Exhibit 96.          Is that

 6      Lori's house?

 7      A     Yes, it is.

 8      Q     Did you continue to bag and sell drugs from Lori's

 9      house?

10      A     Yes.

11      Q     Where did you bag the drugs when you were living at

12      Lori's?

13      A     In the living room on the little coffee table.

14      Q     How much did you bag in an average day if you had

15      to estimate?

16      A     Probably about a hundred bags in the beginning.

17      Nothing too large, but still enough.

18      Q     What was the daily routine like at the beginning at

19      Lori's house?

20      A     We would wake up in the morning and wait for Brian

21      to arrive so we could get well, because we'd wake up

22      sick when you are addicted to opiates.

23      Q     What does it mean to get well?

24      A     To do dope.    To get rid of opiate detox.       To not

25      feel achy and sweaty and crawling out of your own skin.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 17 of 125
                                                                       17



 1      Q     Is that what it feels like when you're withdrawing

 2      from heroin?

 3      A     Yes.

 4      Q     How soon do you feel better after receiving heroin?

 5      A     Immediately.

 6      Q     Did anybody else help you bag drugs when you were

 7      living at Lori's?

 8      A     Yes.

 9      Q     Do you remember some of the first names of some of

10      those folks?

11      A     Yes.

12      Q     Who were they?

13      A     There was two Ashleys, a girl named Amanda, Mandy,

14      Hannah.

15      Q     And let me show you -- we'll start with what's been

16      previously admitted as 48A.

17      A     Yes.

18      Q     Who is that?

19      A     That's Mandy Latulippe.

20      Q     You also mentioned an Ashley.       Let me show you

21      what's been previously admitted as 93.

22      A     Yep.

23      Q     Is that Ashley?

24      A     Yes.

25      Q     And you mentioned Hannah.       Let me show you what's
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 18 of 125
                                                                      18



 1      been previously admitted as 47A.

 2      A     Yes.

 3      Q     That's Hannah?      Okay.

 4            Let me show you what's been marked as Government

 5      Exhibit 57A for identification.        Does that girl look

 6      familiar?

 7      A     Yes.

 8      Q     Who is that?

 9      A     Victoria.

10      Q     Did she also help bag drugs at Lori's?

11      A     No, not that I remember.      She was there.

12      Q     She was there at Lori's sometimes?

13      A     Yes.

14      Q     Does that fairly and accurately show Victoria?

15      A     Yes.

16                   MR. GRADY:    Your Honor, the government moves

17      to admit 57A.

18                   MR. KAPLAN:    No objection.

19                   THE COURT:    So admitted.

20                   (Government's Exhibit 57A was received in

21      evidence.)

22                   MR. GRADY:    But we will move on instead of

23      publishing Victoria.

24      BY MR. GRADY:

25      Q     What were you wearing while you were bagging up
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 19 of 125
                                                                    19



 1      drugs at Lori's?

 2      A       At most, bra and panties, if that.

 3      Q       Why did you have to bag in bra and panties at the

 4      most?

 5      A       So we couldn't steal nothing, tuck nothing away

 6      or -- like put whatever we could slip away into our

 7      pockets.

 8      Q       Who directed you to bag like that?

 9      A       Brian.

10      Q       At Lori's house, who typically did the hand-to-hand

11      sales?

12      A       Me, Lori, Amanda, Ashley.

13      Q       What did you receive in exchange for helping sell

14      the drugs out of Lori's?

15      A       Same as -- as before.    Whatever I sold, I made off

16      of.

17      Q       Did you get heroin in return?

18      A       Yes.

19      Q       What about food?

20      A       Food, shelter, clothes if I needed them.

21      Q       Is Brad still hanging around and living with you

22      when you first go to Lori's?

23      A       Yes.

24      Q       Do you know who supplied Moe with the drugs that

25      you were selling out of Lori's?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 20 of 125
                                                                       20



 1      A       Not right off.

 2      Q       What about a person named Ghost?

 3      A       Yes.

 4      Q       Let me show you what's been previously admitted as

 5      64.     Is that Ghost?

 6      A       That's him.

 7      Q       When did he enter the picture?

 8      A       About three months in is when I met him the first

 9      time.

10      Q       What was his role in all this?

11      A       Well, he was just one of the guys hanging at the

12      house, but he was the one who dropped it off.

13      Q       What do you mean who dropped it off?

14      A       Dropped the heroin off.

15      Q       Okay.     Ayla, did there come a time when Moe began

16      reducing the amount of heroin that he provided to you?

17      A       Yes.

18      Q       When did this happen in relation to moving in and

19      living at Lori's?

20      A       About a month and a half, two months in.

21      Q       Okay.     And if I could just ask you to get a little

22      closer to the microphone, Ayla.        I just want to make

23      sure we can hear everything.

24      A       Um-hum.

25      Q       Did Moe say why he was cutting back in this
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 21 of 125
                                                                        21



 1      fashion?

 2      A       Because I wasn't making as much as I was doing.

 3      Q       What impact did it have on you physically as you

 4      got less and less heroin?

 5      A       I was getting sick quicker.     I would start detoxing

 6      earlier, and I wouldn't have enough to do any -- to keep

 7      myself well when I started getting sick.

 8      Q       How were you feeling mentally as less and less

 9      heroin was provided?

10      A       Worried, anxious, sick.    Just -- I was sad, really.

11      Q       Did Moe have any ideas of what you could do to get

12      more heroin?

13      A       Yes.

14      Q       What was his idea?

15      A       Well, I could sell more or I could do dates.

16      Q       What do you mean do dates?

17      A       Prostitution.

18      Q       How did you initially feel when he said do

19      prostitution?

20      A       No, never.   It was never a thought that crossed my

21      mind.     It was never something that I wanted to do.       I

22      just -- I was in awe really about it because I had seen

23      it in movies, but I never really put much thought to it

24      and just seemed like one of the most horrible things to

25      do.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 22 of 125
                                                                       22



 1      Q     Did Moe continue to bring up this idea of

 2      prostitution?

 3      A     Yes.

 4      Q     How often?

 5      A     It wasn't an everyday thing.       It was mostly when I

 6      complained a lot that I wasn't feeling good, that I was

 7      sick, that I wasn't getting enough.

 8      Q     What happened to Brad around the same time that Moe

 9      had this idea about prostitution?

10      A     He ended up having to leave.       Brad didn't -- Brad

11      was mad about the entire situation and the thought of me

12      doing that, and he didn't like how close me and Moe were

13      getting, and --

14      Q     Why did Brad have to leave or who made Brad live?

15      A     Moe.

16      Q     How were you feeling as the days went by and your

17      heroin access was dwindling?

18      A     Like shit.

19      Q     Did you have any other way to -- to make money?

20      A     I could steal stuff.      That's about it.

21      Q     Did you have anybody who would supply you with

22      heroin for free?

23      A     No.

24      Q     Anywhere else to go at that time?

25      A     No.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 23 of 125
                                                                    23



 1      Q       Anybody you could talk to for help?

 2      A       No.

 3      Q       What was your number one priority in life at that

 4      time?

 5      A       To stay well, stay alive.

 6      Q       Did Moe know that was your number one priority?

 7      A       Yes.

 8      Q       How?

 9      A       Because that's all I asked for from him really.

10      Q       Did you ultimately agree to go on a prostitution

11      date?

12      A       Yes.

13      Q       Why?

14      A       Because I was sick of being sick and just wanted to

15      feel numb and normal again.

16      Q       Who made arrangements for that first date?

17      A       Moe.

18      Q       Who took pictures of you for that first date?

19      A       Victoria and Mandy.

20      Q       Do you know why pictures had to be taken?

21      A       For people to see who they were seeing.

22      Q       Ayla, I am going to show you what's been marked as

23      54B for identification.       And turning to the second page

24      of 54B for identification, who's shown in the second

25      page of 54B?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 24 of 125
                                                                    24



 1      A       Me.

 2      Q       Is that -- where were those pictures taken, the top

 3      two pictures on 54B?

 4      A       Lori's house.

 5      Q       Turning to page three of 54B, who is shown in the

 6      third page of 54B?

 7      A       Me and Brittany.

 8      Q       Do you know where those pictures were taken?

 9      A       At Mark's house off of North Ave.

10      Q       And finally the fifth page of 54B, who's shown in

11      that?

12      A       Me.

13      Q       Okay.   Thank you.

14              Retrieving 54B, I am going to show you now 54D for

15      identification.      Who is shown in 54D for identification?

16      A       Me.

17      Q       Turning to the second page of 54D for

18      identification, is there an e-mail address associated

19      with this ad?

20      A       Yes.

21      Q       Whose e-mail address is that?

22      A       Mandy's.

23      Q       And then finally in 54E for identification, who is

24      shown in that first page?

25      A       Me.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 25 of 125
                                                                        25



 1      Q     If you could turn to the second page of 54E, who's

 2      shown in the second page of 54E?

 3      A     Me and Victoria.

 4      Q     Do you recall who took those photos?

 5      A     Moe.

 6      Q     Thank you.

 7            In all of those -- at least the photos in 54D,

 8      which was the Backpage ad, and 54E, were those taken

 9      when you were working for Moe?

10      A     Yes.

11      Q     Going back to the first date, Ayla, where did that

12      take place?

13      A     My very first date was in a car.

14      Q     Who drove you to that location?

15      A     Moe.

16      Q     Did you have sex with that first client?

17      A     Yes.

18      Q     How did you feel afterwards?

19      A     Undescribable.     I couldn't scrub the feeling off of

20      me.   I just -- I felt like biohazardous waste.         I was

21      just disgusted with myself.

22      Q     I know this is hard, Ayla, and I just ask you to

23      get a little bit closer to the microphone.

24      A     All right.

25      Q     Did you continue to prostitute for Moe after that
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 26 of 125
                                                                    26



 1      first date?

 2      A      Yes.

 3      Q      When did you stop?

 4      A      Two years later.

 5      Q      So from at least -- with Moe, did it go in the

 6      summer of 2015 until maybe sometime early in 2016?

 7      A      Yes.

 8      Q      Who set up these dates in the beginning?

 9      A      He did.   Or, sorry, Brian did, all on his own.

10      Q      How did it work?

11      A      The dates would text him from the ad, they'd get

12      the number, and he would respond pretending to be

13      female, and he would figure out what they wanted and

14      give them the price, which goes by how long they want to

15      spend with the person they're seeing.

16      Q      When you say ad, are you referring to Backpage?

17      A      Yes.

18      Q      Who drove you to these dates?

19      A      Brian.

20      Q      Up to how many clients would you see in a day?

21      A      At first, two or three.

22      Q      What was the most amount of clients you saw in a

23      day?

24      A      Sometimes 15, 20.

25      Q      How many days a week did you have to see clients?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 27 of 125
                                                                    27



 1      A     Every day.

 2      Q     Ayla, before we go any further, have you spoken

 3      with law enforcement a couple of times in reference to

 4      Brian?

 5      A     Yes.

 6      Q     I want to talk about a time that you spoke with

 7      Sergeant Mike Warren from the Chittenden Unit of Special

 8      Investigations.     Do you remember talking to him in

 9      December 2015?

10      A     Yes.

11      Q     Do you remember much from that interview?

12      A     No, not really.

13      Q     Why not?

14      A     I was extremely high when they had picked me up.

15      Q     Were you still in this lifestyle working for Moe?

16      A     Yes.

17      Q     Do you recall telling Sergeant Warren that you saw

18      one or two clients per day?

19      A     Yes.

20      Q     Do you remember telling him that you saw maybe 20

21      clients tops overall?

22      A     Yes.

23      Q     Do you remember telling him that you don't actually

24      have sex with anybody?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 28 of 125
                                                                         28



 1      Q       Do you remember telling him that you started

 2      robbing clients?

 3      A       Yes.

 4      Q       Were any of those statements true?

 5      A       No.

 6      Q       Why not?

 7      A       Because I didn't want to look as bad as I was, and

 8      I just wanted to be let go.

 9      Q       Were you ready to get sober or seek treatment at

10      that time?

11      A       No.

12      Q       Is talking about prostitution even easy to do,

13      Ayla?

14      A       No.

15      Q       Why not?

16      A       It's uncomfortable.   It's a memory I like to

17      forget.

18      Q       Ayla, going back, where would some of these dates

19      occur?

20      A       In cars or hotels.

21      Q       What type -- what kinds of hotels, if you remember?

22      A       Like the Quality Inn, Motel 6, the Ho Hum.          Places

23      like that.

24      Q       Okay.   Showing you what's been previously admitted

25      as Exhibit 100.      And if we could go to the final page of
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 29 of 125
                                                                    29



 1      100.    I believe it's 100-008.     What's that?

 2      A      Motel 6.

 3      Q      Is that the Motel 6 in Colchester?

 4      A      Yes, it is.

 5      Q      Let's go to -- I am showing you Exhibit 101.

 6      What's that?

 7      A      The North Star.

 8      Q      Had you been to the North Star?

 9      A      Yes.

10      Q      I'm also showing you what's been marked as

11      Government Exhibit 99 for identification.          Do you

12      recognize that hotel?

13      A      Yep.   That's the Ho Hum on Williston Road.

14      Q      Is that another hotel that you would see clients

15      at?

16      A      Yes.

17      Q      Does it fairly and accurately show the hotel?

18      A      Yes.

19                    MR. GRADY:    Your Honor, at this time the

20      government moves to admit and publish 99.

21                    THE COURT:    Any objection?

22                    MR. KAPLAN:    No objection, your Honor.

23                    THE COURT:    All right.   So admitted.

24                    (Government's Exhibit 99 was received in

25      evidence.)
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 30 of 125
                                                                      30



 1      BY MR. GRADY:

 2      Q     Ayla, I think you also mentioned Uncle Marty's

 3      house on North Avenue.      I want to show you what's been

 4      previously admitted as Exhibit 98.        Is that the house

 5      you were referring to where the pictures were taken?

 6      A     Yes.

 7      Q     Who would rent hotel rooms?

 8      A     Mandy, Victoria mostly.

 9      Q     Do you remember what the rates were that were

10      charged?

11      A     For the mo- --

12      Q     For the dates.

13      A     It was a hundred bucks for a quick visit, which is

14      15 minutes; 150 for a half hour, and 200 for an hour.

15      Q     Who set those rates?

16      A     Brian did.

17      Q     How much of the money did you have to give to

18      Brian?

19      A     Half.

20      Q     What did you spend your half on?

21      A     Drugs.    Heroin.

22      Q     Is it fair to say that all of your money would go

23      to Brian then?

24      A     Every last penny.

25      Q     Was Moe your sole supplier of heroin at this time?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 31 of 125
                                                                    31



 1      A     My only, yes.

 2      Q     Is it -- would it be fair to say that the more you

 3      made, the more heroin you could receive?

 4      A     Yes.

 5      Q     Now, did you know that Brian was using Backpage to

 6      advertise you at first?

 7      A     No.

 8      Q     How did you find out he was using Backpage?

 9      A     I had seen what he was posting, and -- when he was

10      making the post for Backpage.       I had been in a room and

11      seen what him and Mandy were typing down on the phone,

12      and I had seen the little thing on the top of the page

13      that said Backpage.

14      Q     Do you need an e-mail address to post on Backpage?

15      A     Yes, you do.

16      Q     Would Moe use his e-mail address to post ads for

17      girls?

18      A     No, not that I know of.

19      Q     Whose e-mail addresses would be typically used?

20      A     Normally Mandy's, Victoria's, basically anybody

21      else's.

22      Q     And you mentioned Mandy's.       Is that the one

23      you identified on 58D for identification which was the

24      Backpage ad that you looked at?

25      A     Correct.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 32 of 125
                                                                         32



 1      Q      Do you know if Moe ever advertised four women, for

 2      example, in Backpage ads?

 3      A      Yes.

 4      Q      How do you know that?

 5      A      There had been a few times where I was in those

 6      posts myself with two to three girls at a time.             It was

 7      to keep each other safe.

 8      Q      Did Moe have any rules?

 9      A      We weren't allowed to see any other drug dealers.

10      We weren't allowed to have sex for drugs.          We weren't

11      allowed to see black men.       That was about it.

12      Q      Did there come a time when Moe expected you to

13      arrange for your own dates?

14      A      Yes.

15      Q      When did that occur in relation to starting up with

16      him?

17      A      A few months in.

18      Q      Why did he want you to schedule your own dates?

19      A      So he could deal with whatever he had to deal with,

20      and I was taking care of my own business, and I was

21      making my money on my own, so I could do it more

22      frequently, and he didn't have to oversee it, and I

23      could make more money that way.

24      Q      Are you aware of other women who prostituted for

25      Moe?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 33 of 125
                                                                         33



 1      A     Yes.

 2      Q     Do you remember some of their names?

 3      A     Yes.

 4      Q     Can you tell us some of them?

 5      A     Amanda, Ashley Palmer, the other Ashley.         She went

 6      by Red.      Victoria.   And Mandy very seldomly.     Brittany

 7      Barber.      And I think that's it.

 8      Q     What about Keisha?

 9      A     Oh, Keisha Willard.      Yes.

10      Q     And, again, just tell us first names, if you can

11      remember.

12      A     Okay.

13      Q     Thank you.

14            Showing you what's been previously admitted as 50A.

15      Who's that?

16      A     Keisha.

17      Q     Showing you what's been previously admitted as 83.

18      Who's that?

19      A     Amanda.

20      Q     Showing you what's been previously admitted as 93.

21      Who's --

22      A     Ashley.

23      Q     Is that Ashley referred to as Red?

24      A     Yes.

25      Q     And finally showing you what's been previously
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 34 of 125
                                                                       34



 1      admitted as 89.     Is that the other Ashley?

 2      A       Yes.

 3      Q       Ayla, did you have anywhere else that you could

 4      stay when you were living at Lori's?

 5      A       No.

 6      Q       Did Brian make any comments about that?

 7      A       Yes.

 8      Q       What did he say?

 9      A       That he -- he took care of me.     He put a roof over

10      my head, food in my belly, clothes on my back if I

11      needed 'em.

12      Q       Did Brian claim that he owned you because of this?

13      A       When I wanted to leave, yes.

14      Q       Did you want to rely on Brian for your needs?

15      A       No.

16      Q       Why not?

17      A       Because it -- it was harder that way.       It's not

18      comfortable having to ask somebody for everything you

19      want.     It makes you feel incapable and kind of like a

20      leach really.

21      Q       Was Moe unreliable at times in providing heroin?

22      A       Yes.

23      Q       Were there times that heroin depended on his mood?

24      A       Yes.

25      Q       Were you in a position to argue when he didn't
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 35 of 125
                                                                         35



 1      provide you with heroin?

 2      A     No.

 3      Q     Why not?

 4      A     Because he ran the show.

 5      Q     Did Moe kick you out of Lori's house sometimes?

 6      A     Yes.

 7      Q     Why?

 8      A     If I did anything wrong or disrespected him or

 9      violated him and his terms.

10      Q     He specifically used the term "violated"?

11      A     Yes.

12      Q     What would he say when he is kicking you out?

13      A     "You -- you did me dirty," or you -- I'm keeping

14      lies or I am doing things behind his back.          If I'm not

15      going to stay true or -- or try to hide things from him,

16      that he ain't going to -- he's not going to take care of

17      me, he's not going to help me out, I have to leave.          If

18      I want to run my own show, then I can run it by myself.

19      Q     Where did you go when you were -- well, when you

20      were kicked out of Lori's, would you go across the

21      street?

22      A     Sleep on the stairs of the school.

23      Q     I am going to show you what's been previously

24      admitted as 96.     And we'll go to the final pages of 96.

25            Is that the school that's across from Lori's house?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 36 of 125
                                                                      36



 1      A     Yes, it is.

 2      Q     Is that where you would sometimes go and sleep?

 3      A     Yes.

 4      Q     Did you fear being kicked out of Lori's house?

 5      A     Yeah.

 6      Q     Why?

 7      A     Because it was cold outside, and it's not fun being

 8      on the streets.     It's a lot harder living.       There's

 9      no -- even indoors on the floor is better than sleeping

10      on cold dirt or concrete and having to worry about

11      police coming and telling you you're trespassing or

12      moving you or, worse, arresting you.

13      Q     Did you stay in line with Brian's rules in part

14      because you didn't want to get kicked out of the house?

15      A     Yes.

16      Q     Did you see Brian kick other people out of the

17      house?

18      A     Yes.

19      Q     Who did you see him kick out?

20      A     Jerricka Maynard.     I have seen him kick out Ashley,

21      Amanda.

22      Q     Why would he kick these women out?

23      A     They'd either be dates on their own or they would

24      be seeing other dealers.

25      Q     How did your heroin use during this time at Lori's
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 37 of 125
                                                                      37



 1      compare with what you had used previously?

 2      A     Quadrupled in amount.        I was only using maybe a bun

 3      a day, which is 10 bags.

 4      Q     Why did it -- why did it quadruple?        Why did it

 5      grow so much?

 6      A     Because the more I made, the more I did, and when

 7      you do more, you build up a tolerance to more and your

 8      body needs more.

 9      Q     Did it also help you deal with what you were doing?

10                   MR. KAPLAN:    Objection, your Honor.

11      A     Yes.

12                   THE COURT:    Objection sustained.     It's a

13      leading question.

14                   MR. GRADY:    Yes, your Honor.

15      BY MR. GRADY:

16      Q     Were you using heroin intravenously?

17      A     Yes.

18                   MR. KAPLAN:    Your Honor, may we approach for a

19      moment, please?

20                   THE COURT:    Yes.    Okay.

21      (The following was held at the bench.)

22                   THE COURT:    Okay?

23                   MR. KAPLAN:    So I haven't said anything, but

24      to me the questions are pretty leading and not

25      open-ended enough, you know, and then some of them are
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 38 of 125
                                                                       38



 1      obviously -- but there's a lot of questions that suggest

 2      the answer, and, like, did he ever kick you out because

 3      he was angry with you.      I mean, just -- just say did you

 4      have a problem with him?      What was it? rather than did

 5      you ever get kicked out.

 6                  THE COURT:    So if you raised an objection, I

 7      sustain the objection.

 8                  MR. KAPLAN:    I just don't want to do it every

 9      time, that's all.

10                  THE COURT:    Right.

11                  MR. KAPLAN:    Because then I look bad.

12                  THE COURT:    Okay.    You are on notice.

13                  MR. GRADY:    I am just trying to cut to subject

14      areas and then ask open-ended questions.

15                  THE COURT:    She obviously is an intelligent

16      person.

17                  MR. GRADY:    Right.

18                  THE COURT:    She can just describe what

19      happened with her.     So I'd ask that you --

20                  MR. KAPLAN:    Always say and then what

21      happened?    What happened next?

22                  THE COURT:    Welcome to being a defense lawyer.

23                  MR. GRADY:    Exactly.    Thank you, your Honor.

24      (The following was held in open court.)

25      BY MR. GRADY:
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 39 of 125
                                                                     39



 1      Q     Ayla, I think when we last left it, you were

 2      discussing heroin --

 3      A     Yes.

 4      Q     -- and the amount you were using compared to what

 5      you were using before, right?

 6      A     Yes.

 7      Q     What was the daily routine like at this point with

 8      heroin?

 9      A     I'd wake up, get well in the mornings, and start to

10      figure out my first -- my first date.

11      Q     When would Moe bring heroin over?

12      A     When he -- the first time he came to the house.

13      The morning.

14      Q     When would you receive it in the day after that?

15      A     Whenever I finished a job and I had money.

16      Q     If you didn't see a client, could you receive

17      heroin?

18      A     No.

19      Q     Did Moe say anything about that?

20      A     If I wanted to -- if I wanted more, I had to make

21      money to get it.

22      Q     How was -- how was this quadruple level of heroin,

23      as you termed it -- how did this impact you over time?

24      A     It made me feel like crap.       If I craved more, I

25      need more.     I struggle harder to -- to make more money
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 40 of 125
                                                                        40



 1      and do more things to impress him and -- and keep him

 2      happy so I was well and I felt taken care of.

 3      Q     What happened to your appearance over time?

 4      A     It fell drastically.

 5      Q     Why was it falling off drastically?

 6      A     Well, drugs deteriorate your body.        It's like a

 7      piece of fruit.      It rots and spoils.

 8      Q     Let's change topics, Ayla.       And did Moe ever put

 9      his hands on you?

10      A     Yes.

11      Q     How many times?

12      A     Three.

13      Q     Let's talk about the first time.        When did this

14      happen?

15      A     I was buying something for Brad from Moe, and Brad

16      wasn't allowed around.      Moe didn't want him anywhere

17      near wherever we were.      And I had come in with Brad's

18      money and Moe found out that Brad was outside and that

19      it was for Brad, and he lost it.

20      Q     Was this at Lori's house?

21      A     Yes, it was.

22      Q     What happened?

23      A     Well, Moe had freaked out and told me, "You know I

24      don't want him around.      He's not allowed around.        I told

25      you I wouldn't sell to him.       I told you I wouldn't give
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 41 of 125
                                                                      41



 1      him nothing, not to bring him here."         He had gotten into

 2      my face, drawn his finger in my face repeatedly,

 3      cornering back towards the bathroom.

 4      Q     Did anything happen in the bathroom?

 5      A     Yes.

 6      Q     What happened in the bathroom?

 7      A     He had slapped me in the face because I had said

 8      I -- "I'm sorry, I'm sorry.       I was just trying to make

 9      money."      And I was scared.   And he towered over me and

10      he told me not to bring him there.        I think he -- I know

11      better and there's consequences for this stuff.

12            He had pushed me back by my chest and I had landed

13      in the bathtub on my back.

14      Q     What's going on through your mind when you are

15      experiencing this?

16      A     That I was terrified.      I don't know what's going to

17      happen to me.      He's a lot larger than me, and I -- I

18      don't know what to do.

19      Q     Were you crying during this experience?

20      A     Hysterically.

21      Q     Is it safe to assume that you're the same size as

22      you are today as you were back in 2015?

23      A     No.     No, I was a lot thinner.

24      Q     How much bigger was Moe in relation to you?

25      A     Three, four times my size.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 42 of 125
                                                                    42



 1      Q     Ayla, let's turn to the second time that Moe put

 2      his hands on you.      When did this occur?

 3      A     I had found out that I was able to fight for

 4      custody of my child back and get sober and get my life

 5      back, my family, and I had told him about it, told him I

 6      wanted to go to rehab, I wanted to leave and I was done.

 7      Q     When you say you told him about it, who are you

 8      referring to?

 9      A     Brian.

10      Q     What was his reaction?

11      A     He was upset.     He didn't want me to go anywhere.   I

12      made too much money.      I was too big an asset.

13      Q     Did you actually leave after this conversation?

14      A     I tried to.

15      Q     How did you try to?

16      A     There was a man that I had met through Brian; his

17      name was Rico.      I had set up a date and he would give me

18      a ride and I would leave with him, and instead of going

19      to a date, I would just leave.

20      Q     Did that happen?

21      A     Yes.

22      Q     Was Moe able to track you down?

23      A     Yes, but it took a while for him to actually catch

24      up to me.

25      Q     How many days did it take for him to catch up?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 43 of 125
                                                                          43



 1      A     About -- almost a week.

 2      Q     How did he find you after a week?

 3      A     Through Backpage.

 4      Q     Explain how it happened.

 5      A     Basically I was out of money.       I was sick, and I

 6      needed money.    I needed supplies as well if I was going

 7      to go to rehab, so I was trying to get a date even

 8      though I knew the risks because normally he was the one

 9      who set up our Backpage.      He'd know what I post.         He

10      knew my pictures, how I looked, but I didn't really have

11      much of a choice.     I had to do something.

12      Q     So it sounds like you set up an ad.        And what

13      happened in response to this ad?

14      A     I had gotten a response, somebody who wanted to do

15      a date.   It was off of a number I didn't know, so I felt

16      safe with it.    The guy was going to pick me up.           It was

17      supposed to be a car date.       I was still with Rico at the

18      time, and he would sit close by.

19            I had gone out to meet the person in the car, and

20      there was no one there and no car driving by, nobody

21      parked, and -- and then I had seen this -- almost

22      grayish-gold color small car, older, and when it had

23      pulled up, I seen Jen and Fam in the car, two people I

24      had met through Moe, and the next thing I know they're

25      charging at me, and they pulled over and got out of the
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 44 of 125
                                                                        44



 1      car like trying to get me.       "There you are," they said.

 2      "You need to come with us."       And I started running.    I

 3      slid right over the top of the car and ran as fast as I

 4      could across the road to Rico's car.

 5      Q       What happened when you got to Rico's car?

 6      A       I got in and we left.    And they tried to follow us

 7      but we got lucky and got away.

 8      Q       When's the next time you saw Moe?

 9      A       Moe had found me himself walking down the road in

10      the middle of the night four or five days after I left.

11      He had pulled up on the side.       I don't even know how he

12      knew it was me; I had my hood up.        And I was supposed to

13      be seeing a date, but I was going to be walking down the

14      road.     I was going to -- I said I wasn't going to meet

15      for anything.      It just -- I was on the side of the road,

16      and he had pulled up and picked me up and brought me in

17      the back of his SUV, brought me back to Lori's.

18      Q       Did anything happen when he put you in the SUV and

19      brought you to Lori's?

20      A       Yes.   He had hit me repeatedly in the face.

21      Q       What's going on through your mind when he is

22      hitting you like this?

23      A       I was -- I was -- had basically -- in my mind, he's

24      going to either beat the hell out of me -- I didn't -- I

25      was afraid of what was going to happen, and then I'm
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 45 of 125
                                                                        45



 1      also stuck back at that house and I am not going to be

 2      able to get away.     He caught up to me.      He didn't want

 3      me to leave in the first place.

 4      Q     Let's go to the third incident.        When did this

 5      happen?

 6      A     The last time I had gotten away.

 7      Q     How did it come about?

 8      A     I had regained trust to leave, and I had -- sorry.

 9      Q     That's okay.

10      A     I had left and got away, thought I actually made it

11      this time, and I was gone for a couple weeks.          I

12      thought I lost him and he was just going to let me go.

13      And, again, he caught up to me the side of the road

14      middle of the night, dragged me in the back of the truck

15      and beat the hell out of me.

16      Q     Do you know where this happened?

17      A     Somewhere in Burlington.      I was unconscious when I

18      was found.

19      Q     Did you ever see Moe hit anybody else?

20      A     Yes.

21      Q     Who did you see him hit?

22      A     Victoria.

23      Q     What happened leading to this?

24      A     Well, she had set up a -- a date for me.         I was

25      staying with her basically as punishment.          I had done
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 46 of 125
                                                                          46



 1      something wrong.     I had lied to him and -- about a date.

 2      I had had money of my own that I kept aside so I could

 3      spend it on drugs later.      I was staying with her to do

 4      work, not far from Lori's house, at her house, off of

 5      North Street.    She had told me she had a job for me and

 6      set me up with this black guy who just so happened to be

 7      one of her dealers, and I went in, done the date, and

 8      she was supposed to be collecting all the money to give

 9      to him to pay off my debt, and when I'd gotten out of

10      the date, I received a half gram of cocaine and that was

11      it, and she said, "Thank you for paying off my debt."

12      Q     I'm going to show you 55A.       Is that the Victoria

13      that you are talking about?

14      A     Yes, it is.

15      Q     Okay.   We'll bring down 55A.

16            What did you do after this?

17      A     I freaked out.     I called Brian and told him what

18      had happened, that she had had me do a date to pay off a

19      debt she owed one of her dealers, and told him what she

20      had given me, how long I had seen the person, and he

21      came right over to get me.       He was furious with her.

22      Q     Did he say anything to her?

23      A     "You know better than to see other dealers.           You

24      are not supposed to see black people.         She is supposed

25      to be paying off her debt to me, not taking care of
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 47 of 125
                                                                    47



 1      debts for you."

 2      Q     What did he do -- did Moe do anything physically to

 3      Victoria?

 4      A     Yeah.     He slapped her across the face.

 5      Q     What's going through your mind as you see him slap

 6      her across the face?

 7      A     In all honesty, I kind of was happy what he did

 8      because I kind of felt degraded for what she did to me.

 9      Q     Did you ever see Brian with firearms?

10      A     Yes.

11      Q     Can you tell us about that?

12      A     He had a few small handguns.       One tiny little

13      pocket pistol.      He had a Smith & Wesson nine millimeter,

14      chrome and black.      And I'm pretty sure it was a .22; it

15      was a revolver, black gun.

16      Q     Going back for a minute.      Besides Victoria, do you

17      remember if Brian hit anybody else?

18      A     Yes.

19      Q     Who?

20      A     Ashley.

21      Q     Do you remember why?

22      A     She was hiding money, doing dates behind his back.

23      And she was what he would consider violating him.

24      Q     What did you think about when you saw -- did you

25      see this happen?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 48 of 125
                                                                     48



 1      A     Yes.

 2      Q     What did you think about when you saw this?

 3      A     I stayed right out of it.       I wasn't going to be

 4      in -- I knew what she had done.        I had been there, done

 5      it.   I wasn't going to get into the middle of it.

 6      Q     Did Moe have any pictures of you engaged in sexual

 7      acts with him?

 8      A     Yes.    Videos, too.

 9      Q     Going back for a minute.      I want to show you what's

10      been previously admitted as Government Exhibit 92.

11      A     Um-hum.

12      Q     Do you recognize who's shown in that?

13      A     Yes.

14      Q     Who is that?

15      A     Her name is -- not Casey.

16      Q     Regardless of what the name is --

17      A     Yeah.

18      Q     -- is she somebody that hung around in the circle

19      with Moe?

20      A     She stayed with us at Lori's for a little while.

21      Q     Do you recall how Moe treated her?

22      A     In the beginning, he was very kind to her, took her

23      in like she was family.

24      Q     What about at the end?

25      A     At the end, she was -- she wasn't doing too much.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 49 of 125
                                                                        49



 1      She was -- she didn't make any money.         All she did was

 2      run for him really, and she didn't have hardly anybody

 3      on -- of her own that she had brought in to sell to or

 4      really anything.     She wasn't an asset much at all.       She

 5      was just there to make what she could and get by.

 6      Q     Did you know if there was any sort of sexual acts

 7      between Moe and this particular person?

 8      A     No.

 9      Q     Okay.   Was there ever a time that you engaged in a

10      sexual act with Moe and you didn't want to?

11      A     Yeah.

12      Q     Can you tell us about that.

13      A     When I was detoxing -- I mean, nobody really wants

14      to be touched when they're covered in sweat and they're

15      crawling out of their own skin, and if I was sick and I

16      had no -- no dates lined up or anything and I -- I

17      needed to get well, I would do something for him to --

18      as in a sexual act, so I could get dope in return and

19      not feel like crap anymore.

20      Q     Do you remember if Moe ever set up any challenges?

21      A     Yes.

22      Q     What's the challenge that you can think of?

23      A     He had a -- a walnut contest.

24      Q     What was the walnut contest about?

25      A     It was different obstacles for us girls to do.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 50 of 125
                                                                         50



 1      They were all sexual acts.       One of 'em was taking a

 2      banana that was half unpeeled and putting it in our

 3      vagina and trying to squeeze the banana out.

 4            One of 'em was being shot in our rear with an

 5      airsoft gun, a little handgun, repeatedly.

 6            Another one was sticking walnuts in our rectum to

 7      see how many we could fit in.

 8            And then there was a giant acorn that was like a

 9      Russian doll on the inside that kept getting smaller.

10      And that's -- and that's it.

11      Q     Did you participate in the walnut challenge?

12      A     Yes.

13      Q     Did you receive anything for it?

14      A     Yes.

15      Q     What?

16      A     Dope.

17      Q     Has that impacted you in any fashion, participating

18      in this walnut challenge?

19      A     Yeah.   It was humiliating.

20      Q     Did Moe -- you mentioned before that Moe had

21      pictures of you.     Did Moe ever tried to blackmail you

22      with pictures?

23      A     Yes.

24      Q     What did he say with respect to that?

25      A     "Don't forget what I have got of you."         Basically
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 51 of 125
                                                                        51



 1      if I do anything to really go over his boundaries,

 2      he's -- he's got ways to take care of me.          He'll make

 3      sure that people know who I am and what I have done

 4      wrong and that I'm -- I'm not -- I'm not good money, so

 5      nobody will deal with me, so I will have no way to

 6      survive on the streets without him.

 7      Q       Had you seen Moe post other information about other

 8      girls?

 9      A       Yes.

10      Q       Where would this be at?

11      A       In Lori's, in the living room.     It's normally where

12      we hung out.

13      Q       What he posted on the internet --

14      A       Was on Backpage.

15      Q       Ayla, I am showing you what's been marked as

16      Government Exhibit 36 for identification.          Take a minute

17      and look at that and also the pictures and the other

18      pages of 36.

19              Do you recognize what's shown in Government Exhibit

20      36 for identification?

21      A       Yes, I do.

22      Q       What is it?

23      A       It is an ad about Jerricka, a girl I had grown up

24      with.

25      Q       How do you recognize that ad?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 52 of 125
                                                                    52



 1      A     I was in the room when this was being posted.

 2      Q     Where were you in the room in relation to Moe?

 3      A     I was sitting next to Moe on the couch.

 4      Q     Did you see him actually typing up information for

 5      that ad?

 6      A     Yes.

 7                    MR. GRADY:    Your Honor, at this point the

 8      government moves to admit and publish Exhibit 36.

 9                    THE COURT:    Any objection?

10                    MR. KAPLAN:    Could I have a moment,

11      your Honor?

12                    THE COURT:    Yes.

13                           VOIR DIRE EXAMINATION

14      BY MR. KAPLAN:

15      Q     So as I look at Government's Exhibit 36, this was

16      posted on June 30th of 2015?

17      A     Yes.

18      Q     But I don't see any of the data that's supposed to

19      go with these ads that explains whose e-mail address it

20      was sent through.     You understand how that worked,

21      right?

22      A     Yes.

23      Q     Okay.    For example, Bradley Bordeaux used his

24      e-mail when he posted for you, right?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 53 of 125
                                                                        53



 1      Q     So there's no indication on this who posted this?

 2      A     No.

 3                    MR. KAPLAN:    I would object, your Honor.

 4                    THE COURT:    Pardon me?

 5                    MR. KAPLAN:    I would object to the admission

 6      of this.

 7                    THE COURT:    Okay.    Counsel approach the bench.

 8                    MR. GRADY:    Sure.

 9      (The following was held at the bench.)

10                    THE COURT:    Okay.    She identified the exhibit,

11      right?      Exhibit doesn't have a date.     Is a date

12      necessary if --

13                    MR. KAPLAN:    It does have a date.     It actually

14      has a date.      It was posted on June 30th, 2015.

15                    THE COURT:    Right.    But when was it taken and

16      submitted?      Which posting are you saying that it is

17      submitted to Backpage on?

18                    MR. KAPLAN:    Well, you know --

19                    THE COURT:    June 30th.

20                    MR. KAPLAN:    It's probably admissible.      I was

21      just curious why they don't have the extra page that

22      goes with this.

23                    MR. GRADY:    We do.    That's 36A.   The reason I

24      redacted it for this copy, that witness can't

25      authenticate information that's from Backpage from her
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 54 of 125
                                                                        54



 1      own personal knowledge, so I have 36A, if you want 36A

 2      in.

 3                     MR. KAPLAN:    All right.   I will withdraw my

 4      objection.

 5                     THE COURT:    All right.

 6      (The following was held in open court.)

 7                     THE COURT:    Okay.   Defense withdraws the

 8      objection.      36 is admitted.

 9                     (Government's Exhibit 36 was received in

10      evidence.)

11                     MR. GRADY:    36 is admitted.   I ask to publish

12      36, your Honor?

13                     THE COURT:    Yes.

14      BY MR. GRADY:

15      Q       Looking at the first page of 36, do you know who is

16      shown in this?

17      A       Yes.

18      Q       Again, first name is fine.

19      A       Jerricka.

20      Q       And, again, Jerricka is one of the ones you

21      previously testified worked for the defendant?

22      A       Yes.

23      Q       And am I correct that the ad says essentially,

24      "Jerricka is bad news.        Don't trust her.   She will rob

25      you"?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 55 of 125
                                                                       55



 1      A      Yes.

 2      Q      Is this the example of what you are talking about

 3      when Brian posted ads about people?

 4      A      Yes.

 5                    MR. KAPLAN:    Objection, your Honor.

 6                    THE COURT:    Objection overruled.    You can

 7      answer that.

 8      A      Yes, it was.

 9      BY MR. GRADY:

10      Q      Has Moe ever posted derogatory information about

11      you?

12      A      Yes.

13      Q      Can you give an example?

14      A      When I had done a date behind his back to have more

15      money for my habit, he had put up a post saying I was

16      robbing people and not to see me, basically that I'd

17      just burn them, take their money and leave.

18      Q      How did Brian have so many pictures of you?

19      A      All my Backpage photos were taken by either him or

20      Mandy on his phone.

21      Q      Ayla, you previously mentioned that you ended your

22      time with Moe I think sometime the beginning of 2016.

23      Why did you stop associating with him at that time?

24      A      He wasn't the person I met in the beginning

25      anymore.      He was rude and mean.    He was unfair the way
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 56 of 125
                                                                        56



 1      he treated me.     And the deal wasn't the same as the

 2      beginning.     He didn't take care of me like he said he

 3      would, and I was working harder and I was getting more

 4      disrespect, and more bad things had happened the longer

 5      I was with him.     It wasn't worth it anymore.

 6      Q      Ayla, are you currently still using heroin?

 7      A      No, I am not.

 8      Q      When did you get clean?

 9      A      About eight months ago.

10      Q      How did you become clean?

11      A      I had overdosed, and it scared the hell out of me.

12      I ended up in jail for a couple of days over a warrant,

13      and when I had gotten out, I used.        It had been four or

14      five days, I think, so my tolerance wasn't up.          I hadn't

15      done anything, no opiates in my system, and I did a

16      small amount and fell out from it.

17             And when the paramedics woke me, I -- my head was

18      throbbing.     I was throwing up everywhere.       My clothes

19      were cut up.     My son's father, Bradley, was over me

20      crying hysterically and just --

21             I had known what happened when I come back to,

22      obviously.     It just -- it really made me realize how

23      quick everything can disappear and you don't even know

24      it because I don't remember anything from when I went

25      out.    I don't remember him throwing water on me like he
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 57 of 125
                                                                       57



 1      told me he did.      He thought I was gone.     And seeing

 2      how -- how scared and hurt he was, I could only imagine

 3      what he had gone through.

 4      Q       Has it been a struggle to put your life together

 5      since your time using heroin and your time with Moe?

 6      A       Every day.

 7      Q       How so?

 8      A       Well, to start, I -- placement for living has been

 9      hard.     I mean, in the beginning I had to move around all

10      over because I didn't have a place to stay, and when you

11      are trying to be clean, you don't want to stay with

12      people who are still using.        It doesn't help.    I was

13      trying to stay away from anybody that was associated to

14      him in the past, because he had gotten arrested and a

15      lot of people blamed me for it.        There was a lot of

16      people that hated me, so I tried to stay in, away, and

17      off the streets.      I didn't want to run into anybody I

18      had bought stuff from either.        I didn't want to take the

19      risk of running into a friend who wanted to get high or

20      share.     Basically anything that could drag me back down

21      I tried to stay away from.

22      Q       Is it difficult to relive what you have had -- what

23      you have experienced with Moe in the course of this

24      investigation?

25      A       Not all of it, but, yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 58 of 125
                                                                         58



 1      Q       Is testifying here easy today?

 2      A       No.

 3      Q       Has it been a source of anxiety for you?

 4      A       Extremely.

 5      Q       Have you been helped by the government in trying to

 6      get settled and stay sober?

 7      A       Yes.

 8      Q       How?

 9      A       They have provided me money for food.       I have had

10      help with my rent, which has been a lifesaver.          If I

11      needed help for placement, it was offered to help me

12      find sober living if I couldn't myself.         And it's been,

13      honestly, the biggest steppingstone in my sobriety.

14      It's helped me stay away from town.        And I have had safe

15      living areas to be in the last two places I have been in

16      for long stays, sober in both.        My rent was paid, and, I

17      mean, what I got for food was fair, kept me fed all week

18      long.

19              It also helped me stay in my child's life because I

20      had a stable place to be where my son could come see me

21      and visit, and that was the biggest drive I had to stay

22      sober, was my -- for my child.

23      Q       Are you actually going to start a job later on this

24      month?

25      A       Yes, I am.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 59 of 125
                                                                      59



 1                   MR. GRADY:    Okay.    One moment, your Honor?

 2                   THE COURT:    Yes.

 3                   (Brief pause.)

 4                   MR. GRADY:    Nothing further, your Honor.

 5                   THE COURT:    Okay.    Cross examination?

 6      Mr. Kaplan?

 7                   MR. KAPLAN:    Judge, would this be a good time

 8      to take our break or you want to do it later?

 9                   THE COURT:    I would like to do it a little bit

10      later.

11                   MR. KAPLAN:    Okay.

12                   THE COURT:    After another 20 minutes or so.

13                             CROSS EXAMINATION

14      BY MR. KAPLAN:

15      Q     So as I understand your testimony, you met Brian

16      like in May or June of 2015?

17      A     Correct.

18      Q     And you were introduced to him by a friend of

19      yours, Violet Guerra (phonetic)?

20      A     Yes.

21      Q     And you had told Violet that you needed to make

22      money?

23      A     Yes.

24      Q     And she suggested to you that you meet Brian?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 60 of 125
                                                                     60



 1      Q      And at the time that you met Brian, you were

 2      addicted to heroin?

 3      A      Yes.

 4      Q      I think you said previously you had been using it

 5      for like four years?

 6      A      Yes.

 7      Q      And at that point you were actually using heroin

 8      with a needle?

 9      A      Yes.

10      Q      So you had a fairly serious need for heroin every

11      day?

12      A      Yes.

13      Q      And you were also, as you testified -- you were

14      very friendly with -- I say friendly.         Bradley Bordeaux

15      is the father of your child?

16      A      Yes, he was.

17      Q      And you two had really been hanging around together

18      for like 10 days?

19      A      Me and Bradley were together 13 years at the time.

20      Q      Okay.   And he was with you through this entire

21      period we are talking about?

22      A      Yes.

23      Q      In fact, you had spent a lot of time at Lori's

24      house and he would be sitting outside in the truck,

25      right?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 61 of 125
                                                                    61



 1      A     Yes.

 2      Q     Is that right?

 3      A     Yes.

 4      Q     And you would bring him drugs or whatever?

 5      A     Yes.

 6      Q     And he had a serious drug habit also?

 7      A     Yes.

 8      Q     So you would work as a prostitute, get money, and

 9      then buy drugs for both him and you?

10      A     Yes.

11      Q     And he wasn't working at the time?

12      A     No.

13      Q     But he would post you on Backpage?

14      A     Not in the beginning, no.

15      Q     But at some point he did?

16      A     Much later, yes.

17      Q     And he posted you and you went out and made the

18      money and then he got drugs for it?

19      A     Yes.

20      Q     And this was the same Bradley Bordeaux that

21      introduced you to heroin?

22      A     Yes.

23      Q     And when you met Brian, you said you had been

24      living in a truck for about two years?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 62 of 125
                                                                      62



 1      Q       And how did -- when you met Brian, how were --

 2      before that, like for the two years before that, how

 3      were Bradley and you getting money to support your

 4      habits?

 5      A       Through his jobs, through his family, his parents,

 6      my parents until they cut me off.         I was stealing after

 7      a while and selling the clothes, like Plato's Closet,

 8      for money.

 9      Q       And weren't you also robbing people?

10      A       No.

11                      THE COURT:    I'm sorry, I didn't hear that

12      question.

13                      MR. KAPLAN:    I said, weren't you also robbing

14      people?

15                      THE COURT:    Oh.

16      BY MR. KAPLAN:

17      Q       When you were prostituting, at some point you, in

18      fact, did rob people?

19      A       I told -- toward the end, I have once or twice,

20      yes.

21      Q       Okay.    And that was Bradley and you?

22      A       Yes.

23      Q       And you did it on occasion when you were with Brian

24      also?

25      A       I --
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 63 of 125
                                                                      63



 1      Q     Not without Brian knowing?

 2      A     No, I did not rob people while I was with Brian.

 3      Q     Well, didn't you tell the detective on December

 4      10th of 2015, which is like six months after you met

 5      Brian, that you robbed a lot of the people that you --

 6      that you were with because you figured they'd never go

 7      back and tell anyone because they were doing something

 8      illegal?

 9      A     I did say that, but I said that because I did not

10      want them thinking that I was actually doing the dates

11      because I was worried about getting arrested for doing

12      the dates.

13      Q     Isn't it true that even after you left Brian, you

14      still would rob people?

15      A     I wasn't robbing.     Like I said, I had robbed

16      somebody once or twice, but it was not something I did

17      constantly.

18      Q     Well, do you recall that on July 7th of 2017, the

19      person that you were with who responded to one of your

20      ads called the police and said you were robbing him?

21      A     Yes.

22                   MR. GRADY:   Objection, your Honor, to the

23      extent it doesn't involve the defendant.         Relevance.

24                   THE COURT:   Objection overruled.      Impeachment.

25      So go ahead.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 64 of 125
                                                                         64



 1      BY MR. KAPLAN:

 2      Q     Isn't that right?

 3      A     Yes.

 4      Q     And Bradley was with you?

 5      A     Yes.

 6      Q     And it -- was another guy there also?

 7      A     Yes.

 8      Q     And Bradley actually threatened the guy and he

 9      ended up paying even more than he had planned on

10      originally?

11      A     No, that is not what happened.

12      Q     What did happen?

13      A     What happened was I had done a date with a guy.            He

14      had come up to the room I was using.         We spent a little

15      over an hour together on the agreement that he would

16      give me $250 for a little over an hour.         I had gotten

17      half of the money up front, and when his hour's up, I

18      told him it was time to either go or -- if he wanted to,

19      he could pay me what he owed me, or he could leave.             And

20      he told me he wasn't going to give me any more money, he

21      wasn't done; and I told him that wasn't how it worked.

22      If he didn't want to pay me, he had to go.          He had to

23      give me my money and he had to go.        And he wouldn't.

24            He told us -- told me, sorry, he wasn't leaving,

25      that he is not going nowhere, he wants more, he is not
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 65 of 125
                                                                    65



 1      finished.    And I had Bradley and the other man in the

 2      house sit in the back room in case something had

 3      happened or if I needed help.       And I had hollered to the

 4      guys when he wouldn't leave and he wouldn't pay me.

 5            And the guys came out and told him he owed me

 6      money, to pay me, and to leave.        And the guy refused to

 7      give me what he had owed me.

 8            After arguing about that for a few minutes, the

 9      guys realized he wasn't going to give me what he said he

10      would give me, and they were trying to make him leave

11      the house.    They had not put their hands on him though

12      or gotten in his face.      They had sternly told him to

13      leave.

14      Q     But that wasn't the only person you ever -- was

15      it -- that wasn't the only person you ever accused of

16      robbing, is it?

17      A     I'm sorry.    Ask the question again.

18      Q     Yeah, I will withdraw that question.

19            So do you recall on December 10th of 2015, when you

20      were talking with Detective Warren, you said you had

21      never prostituted before you met Brian?

22      A     Correct.

23      Q     And you said the same thing in court here today.

24      A     Yes.

25      Q     And is that still your position, that you never
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 66 of 125
                                                                       66



 1      prostituted before you met Brian?

 2      A     Never.

 3      Q     Okay.     Do you know who -- you mentioned Brittany

 4      Barber a couple of times?

 5      A     Yes.

 6      Q     And I think when you went to the grand jury, or

 7      speaking with Detective Warren, you said you met a woman

 8      named Brittany, but you acted like you didn't really

 9      know her that well.      Did you know her?

10      A     Yeah.     We went to school together in Milton.

11      Q     And before you met Brian, what did she -- what was

12      she doing?      Was she doing anything with Brian?

13      A     That was the first time I found out that she was

14      even associated with Brian.

15      Q     And before you met Brian, had you ever been in a

16      hotel room with Brittany Barber?

17      A     I had slept in a motel room with her.         Brad was

18      there, yes.

19      Q     And Bradley Bordeaux was there, you said?

20      A     Yes.     It was me, him, her and her boyfriend.

21      Q     And at some point did you go next door to see

22      someone that night?

23      A     No.

24      Q     This was before you met Brian?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 67 of 125
                                                                    67



 1      Q     And do you know a woman named Emily Loselle?

 2      A     Yes, I do.

 3      Q     And how do you know her?

 4      A     We went to school together as well.

 5      Q     And before you met Brian, were you ever in a hotel

 6      room with her?

 7      A     No.    She stayed at my apartment with me.

 8      Q     And did Emily Loselle and you have dates together?

 9      A     No.    We had a threesome with my son's father when I

10      lived in Essex, and I wasn't doing drugs at the time.

11      Q     But you never engaged in prostitution with her?

12      A     No.

13      Q     And you were never in a hotel room with her?

14      A     No.

15      Q     You talked today about -- about Brian -- you said

16      this earlier -- hitting you in the face?

17      A     Um-hum.

18      Q     You have to say yes or no.

19      A     Sorry.    Yes.

20      Q     And that was the time that you told everyone you

21      went to the hospital?

22      A     Yes.

23      Q     And when you -- you said when you went to the

24      hospital, that you were Amanda White?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 68 of 125
                                                                         68



 1      Q     And you know now that there are no hospital records

 2      indicating that you ever went there?

 3      A     Yes, I know.    We have looked for them.

 4      Q     Okay.   So you think the hospital lost your record?

 5      A     I -- I have no idea what happened to them.            I know

 6      I was there though.

 7      Q     And you were saying you went there because Brian

 8      hit you?

 9      A     Yes.

10      Q     But there's no evidence of that?

11      A     Not that we could find.

12      Q     And you also told the victim's advocate in the U.S.

13      Attorney's Office that you had brain cancer?

14      A     Yes, I did.

15      Q     And you lied to the advocate who works in the U.S.

16      Attorney's Office about that?

17      A     Yes, I did.

18      Q     You also told the victim's advocate who works at

19      the U.S. Attorney's Office that you worked at the

20      Northwest Hospital, right?

21      A     Yes, I did.

22      Q     And that was a lie?

23      A     Yes.

24      Q     And on a number of occasions when the police

25      tracked you down for one reason or another, you lied
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 69 of 125
                                                                          69



 1      about your name?

 2      A     Yes.

 3      Q     So do you recall telling the detective in December

 4      of 2015 that you hadn't seen Brian for quite a while?

 5      A     Yes.

 6      Q     And let me show you -- I think you said previously

 7      that Bradley posted pictures for you on Backpage?

 8      A     Yes.

 9      Q     Let me show you what's been marked as Defendant's

10      Exhibit D4-1 and ask you if this is one of the ads that

11      he posted for you?

12      A     I had used pictures and -- yes, this is his.          His

13      e-mail's on this.

14                   MR. KAPLAN:    Your Honor, I would move to

15      introduce Defendant's Exhibit D4-1.

16                   THE COURT:    Any objection?

17                   MR. GRADY:    I would like to see it,

18      your Honor.

19                   THE COURT:    Okay.

20                   MR. GRADY:    No objection, your Honor.

21                   THE COURT:    So admitted.

22                   (Defendant's Exhibit D4-1 was received in

23      evidence.)

24      BY MR. KAPLAN:

25      Q     Let me also show you what I have marked as
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 70 of 125
                                                                      70



 1      Defendant's Exhibit D4-3 and ask you just to look

 2      through there and see if these are all similar posts

 3      that Bradley posted for you.

 4      A     Okay.

 5            Yes, but there are multiple copies of the same

 6      posts.

 7      Q     But they're posted at different times, correct?

 8      The time's different?

 9      A     The same day.

10      Q     Yes, but different times?

11      A     On some of them but not all of them.         Yes.

12                    MR. KAPLAN:    Your Honor, I would move to admit

13      Defendant's Exhibit D4-3.

14                    THE COURT:    Any objection?

15                    MR. GRADY:    I'd like to take a look at them

16      first, your Honor.

17                    THE COURT:    All right.

18                    (Brief pause.)

19                    MR. GRADY:    No objection, your Honor.

20                    THE COURT:    So admitted.

21                    (Defendant's Exhibit D4-3 was received in

22      evidence.)

23      BY MR. KAPLAN:

24      Q     Do you recall --

25                    THE COURT:    Are you going to change the topic
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 71 of 125
                                                                        71



 1      at this point?

 2                   MR. KAPLAN:    Yes.

 3                   THE COURT:    All right.   It is quarter of.      Why

 4      don't we take a break at this moment.         I am going to

 5      stay on the bench to speak with the lawyers, and we'll

 6      see you in a little over 15 minutes.

 7      (The jury was excused after which the following was held

 8      in open court at 2:47 p.m.)

 9                   THE COURT:    All right.   I am concerned about

10      the schedule today.       So will her testimony be over with

11      today?

12                   MR. KAPLAN:    I don't have an awful lot more,

13      Judge.

14                   THE COURT:    Okay.   So we would be bringing up

15      the issue of Mr. Thornton taking the stand again; is

16      that correct?

17                   MR. GRADY:    We could, your Honor.     Could I

18      have a moment?

19                   THE COURT:    Yes.

20                   (Brief pause.)

21                   MS. SAVNER:    I can give you an update on the

22      Frank Thornton chain of custody issue if you like.

23                   THE COURT:    Okay.   Well, first let me just

24      read this.    We just got another note from the jury.          "We

25      are still having a hard time hearing the defense
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 72 of 125
                                                                        72



 1      counsel."

 2             Okay.    So I don't know if you want me to remind you

 3      to speak up?

 4                     MR. KAPLAN:    Sure.   That would be helpful,

 5      Judge.   Thank you.

 6                     THE COURT:    You want me to remind you?

 7             All right.    Okay.    Miss Savner?

 8                     MS. SAVNER:    Yes, your Honor.

 9             So three different sort of sets of electronics:

10      The two phones were grouped together, 77 and 78, and

11      then there's the GPS device, and then there's the hard

12      drive.   So I'll take them one at a time.

13             In terms of the two phones, they were taken into

14      custody after the search warrant -- well, excuse me,

15      after they were seized from the defendant's person, same

16      day as the search warrant.

17             In January of 2017, Marilyn Epp, who is scheduled

18      to testify, removed them from the vault and delivered

19      them to Frank Thornton, as he testified that she did.

20                     THE COURT:    And then he delivered them back to

21      her?

22                     MS. SAVNER:    Yes, but --

23                     THE COURT:    And --

24                     MS. SAVNER:    -- the pertinent content is the

25      extraction that he gave her.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 73 of 125
                                                                       73



 1                  THE COURT:    Right.

 2                  MS. SAVNER:    I mean, yes, the physical pieces

 3      were also delivered back.

 4                  THE COURT:    And the extraction was given to

 5      her.

 6                  MS. SAVNER:    Correct.

 7                  THE COURT:    Okay.

 8                  MS. SAVNER:    As to the GPS device, it was

 9      captured in DEA's Exhibit No. N-54.        This was an

10      item seized during the search warrant of the 96 Ethan

11      Allen Parkway address, as testified to by special

12      agent or -- Special Agent or TFO -- I don't remember at

13      this point -- Dan Merchand.        It came in in that bag of

14      evidence, including -- including multiple things, among

15      them that GPS.

16             It was sealed and put in evidence by DEA and

17      delivered from the DEA evidence vault to Frank Thornton

18      by an agent named Kevin Kadish.        He was not on the

19      government's witness list.

20             If your Honor wants us to complete that chain of

21      custody, you know, a hundred percent, we can call him on

22      Monday.

23                  THE COURT:    Okay.

24                  MS. SAVNER:    But Mr. Thornton has testified

25      that he received the -- the GPS device, and I think he
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 74 of 125
                                                                     74



 1      can talk a little bit more about what he remembers about

 2      the circumstances of receiving it.

 3            And lastly, again as to -- and again as

 4      Mr. Thornton testified earlier today, what he did with

 5      the GPS was just take pictures of the contents of it.

 6                   THE COURT:    He just scrolled through the phone

 7      and took pictures of each screen?

 8                   MS. SAVNER:    GPS device, but yes.

 9                   THE COURT:    Okay.

10                   MS. SAVNER:    Not phone.

11            And lastly was the HP Pavilion computer which was

12      seized as part of the search warrant at 96 Ethan Allen,

13      as Dan Merchand has testified to.         It went into FBI

14      custody immediately thereafter, on 7 -- on July 21st,

15      2016, so two days after the search warrant was executed.

16            Agent Chetwynd transferred custody to FBI Agent

17      Destito.     The search warrant was obtained to search the

18      computer on January 27th of 2017, so about six months

19      later.     And three days after that, on January 30th of

20      2017, DEA Intelligence Analyst Marilyn Epp, again on the

21      government's witness list, went and -- well, she

22      received the computer back from Special Agent Destito --

23      or, excuse me, FBI Agent Destito on January 30th.

24            On February 3rd, she then gave the computer to

25      Frank Thornton to analyze.         So from January 30th of
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 75 of 125
                                                                        75



 1      2017, to February 3rd, 2017, about a four-day period,

 2      and the period that the defense is -- is suggesting

 3      something happened to it in terms of it being turned on

 4      or something like that -- because that's when there's a

 5      date-modified issue with respect to a thousand plus

 6      files -- it was in DEA custody.

 7            It had been delivered to Marilyn Epp at that point,

 8      and it was before Marilyn Epp then transferred it to

 9      Frank Thornton on February 3rd.

10                  THE COURT:     Okay.   So Epp turned it on?

11                  MS. SAVNER:     She will be here to testify, and

12      the defense can cross examine her about that.

13                  THE COURT:     Okay.   Well, all right.

14            So let me ask the defense:       It seems to me from

15      what you said that the focus of your objection is on the

16      1700 files in the hard drive that were exposed and/or

17      compromised by the turning on of the hard drive.            That's

18      the first significant objection that you have.          And you

19      have an expert to testify that 1700 images were

20      compromised.    Is that correct?

21                  MS. SEN:     Your Honor, actually it goes kind of

22      to the integrity of the entire exam because there's no

23      way that -- well, first of all, based on what Miss

24      Savner just said, it is not clear to me at all that it

25      was Agent Epp who turned on the computer because it
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 76 of 125
                                                                    76



 1      sounds like from what she just said that Agent Epp -- it

 2      was in DEA custody, and that Agent Epp transferred it to

 3      Mr. Thornton, I believe, on the 3rd, but at some point

 4      someone else powered it on for hours.

 5            And my expert is here in the courtroom, and I can

 6      put him on to testify about the significance of turning

 7      on a computer and how the -- that has huge

 8      ramifications --

 9                  THE COURT:     Okay.   No, I appreciate that this

10      is a significant issue, but that's not a significant

11      issue if there does not appear to be a significant issue

12      in regard to whether or not the cell phones and the GPS

13      were compromised in any particular way.

14            Apparently the government is able to show through

15      witnesses that those cell phones and the GPS were in the

16      custody of government agents and were not exposed to a

17      compromising activity by anyone.        So they can tie up the

18      chain of custody in regard to those particular issues.

19      I am looking at what we are going to do today.

20                  MS. SEN:     No, I understand, your Honor.

21                  THE COURT:     So the question is whether we

22      could go forward with Agent Thornton's -- or

23      Mr. Thornton's testimony today in regard to the cell

24      phones and the GPS, leaving aside the whole issue of the

25      computer, because, frankly, I would be interested in a
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 77 of 125
                                                                     77



 1      memorandum, disclosure by your expert witness, and then

 2      the government's response, as to whether the

 3      compromising of the 1700 images suggests a compromise of

 4      everything on the computer or just those 1700 images,

 5      and that the images that the government seeks to

 6      introduce was not compromised, or was compromised, by

 7      the turning on of the computer.

 8              I mean, I understand your argument is turning on

 9      the computer compromises the whole process, but at least

10      I want to know what impact the turning on of the

11      computer and also what happened -- I'd like to know what

12      happened.

13              I wonder to what extent that turning on of the

14      computer impacted the images that the government seeks

15      to introduce.    Right?

16                   MS. SEN:   Sure.   And I can respond a little

17      bit to that, your Honor, to the extent -- and I would be

18      happy to brief the issue, but from speaking with Mr.

19      Martino, our computer expert, the issue is that he can

20      see through his -- so he is only able to examine a

21      forensic image of the computer provided by the U.S.

22      Attorney's Office, and that tool is not a very powerful

23      tool.

24              So, for example, we don't know which of -- so there

25      are files that were modified and files that were created
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 78 of 125
                                                                    78



 1      on the computer from his report.        And this is all

 2      disclosed in his report that he provided to -- you know,

 3      we provided to the government.

 4              So it's not just the issue -- and I can have -- I

 5      can put him on to testify to exactly what happens,

 6      because it is very technical, and it compromises the

 7      integrity of the entire exam of the computer, and I

 8      think it is extremely significant for two reasons:

 9              One is that the government's expert, Mr. Thornton,

10      that they're putting on to talk about this computer,

11      didn't even identify that it had been turned on before

12      he received it it, which is an enormous failure to begin

13      with.

14              The second piece of this is that -- and I

15      understand that the Court appreciates this and this is

16      why you want briefing on it.       You know, this is not like

17      cocaine evidence where, you know, you say okay, they got

18      the cocaine and then we'll sort of link up the custody

19      later and, you know, you allow the jury to see it.

20              The pictures on this computer are, from our

21      understanding, the absolute heart of the government's

22      case against our client, are not -- in addition to all

23      the witness testimony, but it is corroborating evidence

24      that the government has been talking about and

25      discussing, and apparently there are over a hundred
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 79 of 125
                                                                     79



 1      images that they want to introduce.        And there were

 2      videos that were taken off our client's computer that

 3      the government has been referring to throughout this

 4      trial.

 5            So the issue, I think, goes beyond that, and I am

 6      certainly happy to brief it.       I am also happy to put Mr.

 7      Martino on to kind of very technically describe the

 8      enormous impact --

 9                  THE COURT:     Yeah, I don't think it's necessary

10      at this point to put him on.       I really would like

11      briefing on the material.       But the first question is,

12      does that impact the cell phones and does that impact

13      the GPS, in which case, if it doesn't, we can go forward

14      for the rest of the afternoon and have him introduce the

15      cell phones and the GPS, and then reserve discussion of

16      the computer, which you are relying upon so

17      significantly, on Monday.

18                  MS. SEN:     And, your Honor -- Mr. Kaplan, I

19      think wants to consult with me for a second, but I would

20      just add that the issue with the cell phone and the GPS

21      is that I think, again, just like any other evidence

22      that comes into court -- and I understand the government

23      says it can link it up, but why -- for example, there

24      were sealed evidence bags that today Mr. Thornton, you

25      know, unsealed and took out the device and looked at the
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 80 of 125
                                                                        80



 1      serial number and all of that.         Where are the bags for

 2      the other evidence?

 3              I mean, it doesn't sound like the government has

 4      them.    And it's not clear to me from what the government

 5      has said they can document that there was this chain,

 6      but -- there's no evidence that that actually occurred.

 7                   THE COURT:    Okay.    Well, let me get the

 8      representation.     Miss Savner or Mr. Grady?

 9                   MS. SAVNER:    Yes, your Honor.

10                   THE COURT:    Do you have bags which were sealed

11      by Detective Chetwynd, or Agent Chetwynd, and also went

12      through the process, to be opened up by Mr. Thornton,

13      then closed, and given to Ms. Epp?         I mean, is there

14      that chain, just like the chain in any other case, drug

15      case?

16                   MS. SAVNER:    Understood, your Honor.

17              So as to the cell phones, Agent Chetwynd has

18      testified that he reviewed them when they were brought

19      in as items seized from the defendant's person at the

20      time of his arrest.       They were logged as evidence.       And

21      I am looking at the DEA 7 here.         They were sealed in an

22      evidence bag by DEA TFO Rob Estes, as witnessed by TFA

23      John McGarghan, and processed as evidence.

24              They were then removed on January 24th of 2017, the

25      cell phones, Exhibit N-45.         That bag, the sealed bag,
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 81 of 125
                                                                        81



 1      was removed from the evidence vault by IA Epp --

 2      Intelligence Analyst Epp and Rob Estes, and transferred

 3      custody to Frank Thornton.         And as Mr. Thornton has

 4      described and as Miss Epp can describe when she takes

 5      the stand, that bag was cut open in the presence of

 6      Mr. Thornton, and the phones were given to him as the

 7      bag contained other items, and --

 8                   THE COURT:    And do you have that bag?

 9                   MS. SAVNER:    Yes, and it was shown to

10      Mr. Thornton earlier today.

11                   THE COURT:    Okay.    It's not the small inside

12      bag, but I thought there was a larger bag --

13                   MS. SAVNER:    Yes.

14                   THE COURT:    -- that the cell phones were kept

15      in.

16                   MS. SAVNER:    Yes, the larger bag is here.     The

17      cell phones came in the silver bag --

18                   THE COURT:    Okay.    All right.

19                   MS. SAVNER:    -- and the larger bag is here,

20      and the --

21                   THE COURT:    It seems to me, based upon that

22      proffer, that Mr. Thornton should be able to testify

23      conditionally about what he found on cell phones because

24      with Agent Epp's testimony, that would link up the chain

25      of custody.    And you have got the bags to prove the
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 82 of 125
                                                                        82



 1      chain of custody.      So that's fine.

 2            So how about the GPS?

 3                  MS. SAVNER:     Yes, your Honor.

 4            The GPS device was -- let me pull out the right

 5      pieces of paper.

 6            The GPS device was seized and logged into DEA's

 7      evidence as N-54 -- or as part of N-54.         It was -- and

 8      we have the property receipts here and happy to give a

 9      copy to defense counsel if they weren't already

10      provided.     That GPS device was delivered by Kevin Kadish

11      with DEA to Frank Thornton on October 20 -- 20th or

12      26th, 2017.

13            And then we have one documenting that the -- that

14      same GPS device was delivered back from Frank Thornton

15      to Marilyn Epp on December 12th, 2017.

16                  THE COURT:     Okay.   So there's a preliminary

17      showing here that they can establish chain of custody.

18      That ordinarily is enough to permit the expert to

19      testify upon what he found on the exhibits.          And then of

20      course you have the agent testify to link up the chain

21      of custody, and that should be -- that should not be a

22      problem unless you have got some evidence to suggest

23      that that was done improperly.

24                  MS. SEN:     I don't have any evidence of that.

25      I just wanted to ensure the chain of custody because
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 83 of 125
                                                                      83



 1      it -- it wasn't clear to me, your Honor.

 2                  THE COURT:     Okay.   I think that if we go

 3      forward, after this witness has been completed, with

 4      Mr. Thornton, he should be able to testify about the

 5      cell phones, about the GPS, about what he recovered from

 6      the cell phones and the GPS.       I thought we would leave

 7      the question about the computer for memoranda and

 8      submit -- tell me what happened here, and, in

 9      particular, a disclosure from the government's -- or the

10      defendant's expert and why the compromise of the 1700

11      images would necessarily compromise the other images

12      that the government seeks to introduce.

13            I mean, I -- I appreciate the fact that there might

14      be a -- a broad-based attack on the procedures that

15      Mr. Thornton used.     Much of that could be used in cross

16      examination.     But are the images that the government

17      seeks to rely upon compromised by the turning on of the

18      computer?     And I'd be interested to know that.

19                  MS. SEN:     Well, I think one of the issues that

20      Mr. Martino kind of explained to the Court and I will

21      brief for the Court is that you can see when you turn it

22      on the number of images that were modified and deleted,

23      but you actually don't know -- because of the way the

24      computer stores memory -- it gets very technical,

25      your Honor.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 84 of 125
                                                                    84



 1            Because of the way the computer overrides this

 2      memory and keeps acquiring data and deletes that

 3      automatically -- it goes on sort of in the background as

 4      a function -- you actually can't tell, even with the

 5      forensic expertise and tremendous forensic tools -- you

 6      can't tell how many images are actually affected, and

 7      for our expert to go through and look and compare what

 8      was modified, what was deleted, what was added to the

 9      computer, it would take -- he hasn't been able to do it

10      given the tools that we had, so that would take quite a

11      significant amount of time.

12            It's a huge number of files.       It would take quite a

13      bit of time for him to determine what those files are,

14      and I think here, having identified those issues for the

15      government, that it's the government's burden if it

16      wants to introduce all this.

17                  THE COURT:    It seems to me there's two

18      potential attacks on the exhibits which are being

19      introduced by the government.       One is the first attack,

20      that is those images they want to introduce were

21      impacted in some particular way by the turning on of the

22      computer.    That's probably unlikely.

23            The second approach that you have is to attack the

24      entire analysis of the computer, and there, what you are

25      likely to say, I would think, is that you have no idea
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 85 of 125
                                                                            85



 1      how many images were deleted or compromised.          And, I

 2      mean --

 3                  MS. SAVNER:     If I may?

 4                  THE COURT:     I think that's what you are

 5      suggesting; is that correct?

 6                  MS. SEN:     To some extent, your Honor, but with

 7      some nuance.

 8                  THE COURT:     Pardon me?

 9                  MS. SEN:     With some -- I think it --

10                  THE COURT:     With some nuance.

11                  MS. SEN:     Yeah, exactly.

12                  THE COURT:     Well, I would really like briefing

13      on the issue.    In particular, I mean, if there are

14      images on the computer which are being introduced which

15      are not being compromised by anything that the

16      government did, I mean, facially those should be

17      introduced, but then I suppose you argue that those

18      should be in context of other images which may have been

19      compromised or deleted.      But I can't see how that works.

20            Anyway.    So we can deal with the cell phones.          We

21      can deal with the GPS today.       And then we will leave

22      this computer.

23                  MR. GRADY:     Just one note for your Honor as

24      far as the schedule.      The majority of Mr. Thornton's

25      testimony was going to be on the hard drive.          It was
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 86 of 125
                                                                           86



 1      only a few images from one of the cell phones that the

 2      government intends.        The GPS we'll admit, but we will go

 3      over that with IA Epp.

 4                    THE COURT:    Okay.

 5                    MR. GRADY:    So as far as efficiency for the

 6      Court, it's probably just to leave that for Mr. Thornton

 7      on Monday until the hard drive is resolved because

 8      that's going to be the majority of his testimony.

 9                    THE COURT:    Don't you think you can go through

10      the -- may be short, but go through his preliminary GPS

11      and phones?

12                    MR. GRADY:    Right.    I am saying that's

13      probably maybe five, 10 minutes at the most, your Honor.

14                    THE COURT:    Well, it's still helpful.

15                    MR. GRADY:    Okay.    Sure.     Fine.

16                    THE COURT:    All right.       Let's take a 10-minute

17      break for everyone here, and we'll start again.

18      (Court was in recess at 3:09 p.m.)

19      (The following was held in open court with the jury

20      present at 3:23 p.m.)

21                    THE COURT:    Okay.    Sorry for the delay.     We

22      had issues to address.        And is the witness here?

23                    MR. GRADY:    Yes, your Honor.

24                    THE COURT:    Okay.

25            Okay.    I just want to remind you you are still
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 87 of 125
                                                                        87



 1      under oath.

 2                    THE WITNESS:   Yes.

 3                        CONTINUED CROSS EXAMINATION

 4      BY MR. KAPLAN:

 5      Q     So at one point you told the police -- or you told

 6      the agents that Brian had sent you to the hospital

 7      because he hit you?

 8      A     Yes.

 9      Q     Which of the three incidents was that?

10      A     The last one.

11      Q     And what was the last one?

12      A     Where he had pulled up and taken me into the back

13      of the car the second time and hit me in the face

14      repeatedly.     It was when I was trying to get away from

15      him and leave so I could get my life back.

16      Q     And so you are saying he hit you in the face a lot,

17      you went to the hospital, but there's no records?

18      A     Yes.

19      Q     And did you ever take a picture of your face?

20      A     No.

21      Q     So there's no evidence of that happening?

22      A     No, not that I would have a phone from three years

23      ago either.

24      Q     Okay.    And where were you in the car?       Where was

25      the car?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 88 of 125
                                                                      88



 1      A      Driving while this was happening.       The car was

 2      moving while this was happening.

 3      Q      Who was driving?

 4      A      I don't know.   Can you look at a driver while you

 5      are being hit in the face?

 6      Q      And then the first time was when you were slapped

 7      in the bathroom?

 8      A      Yes.

 9      Q      And then the next time you took off with Rico?

10      A      Yes.

11      Q      Rico's a crack addict?

12      A      Yes.

13      Q      And you said you were gone with him for a week?

14      A      Four or five days, almost a week.

15      Q      And Brian wasn't involved in that?        He wasn't with

16      you?

17      A      No.

18                    THE COURT:    I wonder if you could speak up

19      just a little bit.     I got another note from the jury

20      that they could not hear you, so -- if you can speak up,

21      that would be helpful.

22                    MR. KAPLAN:    Thank you, Judge.

23      BY MR. KAPLAN:

24      Q      So you are with Rico for a week, and when's the

25      next time you see Brian?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 89 of 125
                                                                     89



 1      A       Four to five days later when he had picked me up

 2      and brought me back to Lori's.

 3      Q       Four or five days -- I thought you said you were

 4      gone a week.

 5      A       I said almost a week.

 6      Q       Oh.    So at some point near the end of that week

 7      Brian picks you up --

 8      A       Yes.

 9      Q       -- on the side of the road?

10      A       Yes, walking down the road.

11      Q       And was this at night?

12      A       Yes.

13      Q       Why were you walking down the road at night by

14      yourself?

15      A       Because I figured that was the safest time when I

16      couldn't be seen out in the light.        You can't see my

17      face.     I had my hood up.     I had baggy pants on, dressed

18      more like a boy.

19      Q       And you never told anyone about that before today,

20      did you?

21      A       Yes, I did.

22      Q       The second incident?

23      A       Yes, I did.

24      Q       Who did you tell?

25      A       The defense on my side and Aimee Sterns.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 90 of 125
                                                                      90



 1      Q     You mean while you were getting your testimony

 2      ready?

 3      A     Yes.

 4      Q     But the other times that you were interviewed or

 5      you went to the grand jury, you never said that?

 6      A     No.

 7      Q     Okay.     And you never told them about the third

 8      either?      The only thing you ever told them was about the

 9      time you said you went to the hospital; isn't that

10      right?

11      A     Yes.

12      Q     And, in fact, when you were talking with Detective

13      Warren in December, you said you went to the hospital to

14      be examined for different diseases and stuff.          You never

15      said anything about being hit; isn't that right?

16      A     Yes.

17      Q     Okay.     Is it fair to say that -- I feel like I'm

18      yelling.      But is it fair to say that Brian insisted that

19      you -- that the folks wear a condom when you were

20      engaging in this activity?

21      A     Yes.

22      Q     And you always did?

23      A     Yes.

24      Q     And he would get upset if a woman would not?

25      A     Extremely.     With good reason.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 91 of 125
                                                                    91



 1      Q     Because it wasn't safe for them or anybody else?

 2      A     Yes.

 3      Q     And you agreed with that?

 4      A     Yes.

 5      Q     And is it fair to say that Brian provided

 6      protection for you?

 7      A     Yes.

 8      Q     And you appreciated that?

 9      A     Yes.

10      Q     It made you feel safe?

11      A     Made me feel like what I was doing was safer than

12      it was, yes.

13      Q     Okay.    And if it wasn't Brian when you -- near the

14      end, like in November or whatever, Bradley was providing

15      protection for you?

16      A     Yes.

17      Q     Okay.    And Brian -- isn't it fair to say that

18      Brian -- or even Bradley, for that matter, probably

19      wanted to know where you were all the time to make sure

20      you were safe?

21      A     Yes.

22      Q     Okay.    And he provided clothes to you and condoms

23      and whatever else you needed?

24      A     For the most part, yes.

25      Q     Is it fair to say when you left Brian and you were
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 92 of 125
                                                                       92



 1      doing this on your own, it was more difficult for you to

 2      take care of yourself?

 3      A       Yeah.    I was living out of a vehicle, not in a

 4      home.

 5      Q       And Brian, I think you said, also provided rides?

 6      A       Yes.

 7      Q       Okay.

 8                      MR. KAPLAN:    Could I have a moment, Judge?

 9                      THE COURT:    Yes.

10                      (Brief pause.)

11                      MR. KAPLAN:    Just one last question.

12      BY MR. KAPLAN:

13      Q       When you eventually left Brian, did he leave his

14      car in the hotel parking lot for Bordeaux and yourself

15      to sleep in?

16      A       Yes, he did.

17      Q       And that was because you didn't have a place to

18      stay?

19      A       Yes.

20      Q       So he provided his vehicle for you for that -- at

21      least that was better than nothing?

22      A       Yes, he did.

23      Q       And did you appreciate that?

24      A       Yes.    He was very helpful at times.

25      Q       And did you thank him for that?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 93 of 125
                                                                         93



 1      A      Yes, I did.

 2      Q      All right.

 3                    MR. KAPLAN:    I have nothing further,

 4      your Honor.

 5                    THE COURT:    All right.   Redirect?

 6                    MR. GRADY:    Yes, your Honor.

 7                            REDIRECT EXAMINATION

 8      BY MR. GRADY:

 9      Q      Ayla, the defense showed you what had been admitted

10      as D4-1 and D4-3, which were some Backpage ads.             Do you

11      remember those?

12      A      Yes.

13      Q      Were you also working for Moe at the time of those

14      ads?

15      A      Yes.

16      Q      And were some of those --

17      A      Some of them were.

18      Q      So was --

19      A      I was still with -- working with Moe, but we were

20      using Bradley's phone, yes.

21      Q      Some of those ads were used to attract clients, and

22      when you received money, that would have to go to Moe?

23      A      Yes.

24      Q      Did you ever interact with someone named Danielle?

25      A      Yes.   I know the name.    I just can't put a face to
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 94 of 125
                                                                         94



 1      it.     I'm sorry.

 2      Q       Do you know what rules -- do you know if Moe

 3      applied the same rules to other girls if you weren't

 4      there for their conversations?

 5      A       Yes.     It was expected that no matter who it was, if

 6      we were all a part of the same group, the rules were the

 7      same:     use protection, who not to see, who to see,

 8      and -- yes.

 9      Q       If you were -- you were not present, though, you

10      wouldn't know necessarily what Moe was saying to that

11      particular --

12                     MR. KAPLAN:    Objection, your Honor.   I think

13      the question was asked and answered.

14                     THE COURT:    Yeah.   Objection sustained.

15                     MR. GRADY:    I'll move along anyway,

16      your Honor.

17      BY MR. GRADY:

18      Q       Who told you that prostitution would be a good way

19      to make money?

20      A       Brian.

21      Q       Who withheld drugs from you if you didn't see a

22      client?

23      A       Brian.

24      Q       Who cooked you -- who kicked you out of Lori's if

25      you violated a rule?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 95 of 125
                                                                     95



 1      A     Brian.

 2      Q     Who beat you when you tried to leave him?

 3      A     Brian.

 4      Q     Who threatened to post pictures or videos on the

 5      internet to humiliate you?

 6      A     Brian.

 7      Q     How did all this make you feel about Brian?

 8      A     Hateful.

 9                   MR. GRADY:    One moment, your Honor?

10                   THE COURT:    Yes.

11                   (Brief pause.)

12                   MR. GRADY:    Nothing further, your Honor.

13                   THE COURT:    Okay.   Any recross?

14                   MR. KAPLAN:    Yes, Judge.

15                            RECROSS EXAMINATION

16      BY MR. KAPLAN:

17      Q     Do you recall saying to the grand jury that Brian

18      withheld drugs from you?

19      A     Yes.

20      Q     And you said for a three-week period?

21      A     Yes.

22      Q     And finally --

23                   MR. GRADY:    I will just object.     This is

24      outside the scope of redirect.

25                   THE COURT:    Well, actually you opened it up by
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 96 of 125
                                                                    96



 1      asking the consequences in general of her violating

 2      rules.   So objection overruled.       You can ask the

 3      question.

 4      BY MR. KAPLAN:

 5      Q     And you said he withheld drugs for a three-week

 6      period, and then finally you gave in?

 7      A     Yes.

 8      Q     And you said that when he first suggested that to

 9      you, you were disgusted?

10      A     Yes.

11      Q     And -- and then you recall telling Detective Warren

12      that he withheld drugs from you for two days or three

13      days, not three weeks?

14      A     Yes.

15      Q     So on one occasion, six months after you meet

16      Brian, you say it's two or three days, and a year or two

17      later you are saying it's three weeks?

18      A     A lot of the things I said in my past, a lot of the

19      things when I was talking to legal figures, was lies.

20      Q     So what you are saying is we don't know when you

21      said something whether it's true or not?

22      A     Not when I wasn't sober.

23      Q     Do you recall saying, when Brian first suggested

24      that you do that, you shot it down immediately?

25      A     Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 97 of 125
                                                                         97



 1      Q       And that's because that's something that you had

 2      never done before?

 3      A       And I was with a man for 14 years and believed my

 4      body belonged to him.

 5      Q       Is this the same man that posted you on Backpage

 6      and took half the profits for drugs?

 7      A       No.     That was Brian.   I am talking about Brad.

 8      Q       Didn't Brad post you on Backpage?

 9      A       Yes.

10      Q       And didn't you -- the money you made by working off

11      of Backpage, you bought drugs for Bradley?

12      A       Our money was shared, whether it was mine or his,

13      yes.

14      Q       But he profited from you doing what you were doing?

15      A       Yes, but he didn't take anything from me.       I gave

16      it.

17      Q       Okay.     And the arrangement you had with Brian was,

18      when you started, he would keep half and you would keep

19      half?

20      A       Yes.

21      Q       And so you only gave Brian what it was you agreed

22      to give him?

23      A       Yes.

24      Q       And you thought that was fair?

25      A       Yes.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 98 of 125
                                                                            98



 1      Q     In fact, isn't that sort of the standard going rate

 2      on the street, that you -- half and half?

 3      A     Yes.

 4      Q     So Brian wasn't doing anything unusual in that

 5      respect?

 6      A     No.

 7                   THE COURT:     Isn't this way beyond the scope --

 8                   MR. KAPLAN:     Same objection, Judge?

 9                   THE COURT:     -- of redirect?

10                   MR. KAPLAN:     Yes, it is.

11                   THE COURT:     All right.

12                   MR. KAPLAN:     Thank you, Judge.

13                   THE COURT:     Okay.   Are you all done?

14                   MR. KAPLAN:     Yes, Judge.     Thank you.

15                   THE COURT:     All right.     Thank you.     You are

16      all set.

17                   THE WITNESS:     Thank you.

18                   (Witness excused.)

19                   THE COURT:     Okay.   All right.    The government

20      want to recall Mr. Thornton?

21                   MR. GRADY:     Yes, your Honor.     The United

22      States recalls Mr. Frank Thornton.

23                   COURTROOM DEPUTY:      Please come forward,

24      Mr. Thornton, to be resworn.

25                                FRANK THORNTON,
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 99 of 125
                                                                      99



 1            having been duly sworn by the courtroom deputy,

 2            was further examined and testified as follows:

 3                    THE COURT:     All right.   Good afternoon again,

 4      Mr. Thornton.

 5                    THE WITNESS:     Good afternoon.

 6                    THE COURT:     Mr. Thornton has already been

 7      qualified, and I think you can proceed.

 8                    MR. GRADY:     Thank you, your Honor.

 9                        CONTINUED DIRECT EXAMINATION

10      BY MR. GRADY:

11      Q     Mr. Thornton, I think when we last left things, you

12      had been talking about Government Exhibit 78; is that

13      right?

14      A     Yes.

15      Q     Okay.    You can hang on to that and we will just

16      leave it up there for the time being.

17            And that was the phone that you received from -- I

18      believe was it Intelligence Analyst Epp?

19      A     Yes.

20      Q     And again, when you received it, it had not been --

21      or the bag you had received had not been altered in any

22      fashion?

23      A     No.

24      Q     Did you extract data from Exhibit 78?

25      A     Yes, I did.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 100 of 125
                                                                        100



 1      Q     And how do you know that?

 2      A     Well, during processing, you can see some kinds of

 3      data pretty plain, such as photographs.          It's obvious

 4      that they came off that particular device because of the

 5      way it was extracted.      Other things you can start to

 6      collate and put together and you can realize that they

 7      are things like contact lists and that type of

 8      information.

 9      Q     Before we go any further, Mr. Thornton, were you

10      able to determine the phone number for that particular

11      phone, Government Exhibit 78?

12      A     Yes.

13                   MR. GRADY:   Okay.   At this time I am -- oh,

14      continuing permission to approach, your Honor?

15                   THE COURT:   Yes.

16      BY MR. GRADY:

17      Q     Mr. Thornton, I am handing you -- actually I will

18      hand you a stack of -- folder with several exhibits.            If

19      you open the first page of the folder, I believe

20      Government Exhibit 71 for identification should be the

21      first item that you see.

22      A     Yes.

23      Q     Do you recognize Exhibit 71 for identification?

24      A     Yes, I do.

25      Q     How do you recognize it?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 101 of 125
                                                                     101



 1      A     Well, this is part of the SIM -- SIM card, which is

 2      contained in the phone, contains the telephone number

 3      and some other information, and this is part of that

 4      extracted information from the SIM card from this phone.

 5      Q     Did you, in fact, create Exhibit 71?

 6      A     Yes, I did.

 7                    MR. GRADY:     Your Honor, at this time the

 8      government would move to admit and publish 71.

 9                    THE COURT:     Any objection?

10                    MS. SEN:     No, your Honor.

11                    THE COURT:     So admitted.

12                    (Government's Exhibit 71 was received in

13      evidence.)

14      BY MR. GRADY:

15      Q     And so looking at Government Exhibit 71, what is

16      the phone number associated with that -- with that

17      phone?

18      A     It's on the first line that's marked "number index

19      zero," and it's (802) 825-4614.

20      Q     In fact, is that the row that I highlighted in

21      yellow?

22      A     Yes.

23      Q     Okay.    Perfect.

24            How can you tell that that's the phone number for

25      this phone?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 102 of 125
                                                                      102



 1      A     Only one number's assigned.       You can have multiple

 2      numbers on some phones, but in this particular case, the

 3      MSISDN is essentially what's known as a phone number.

 4      Q     Okay.

 5                    MR. GRADY:   We can go ahead and take down 71.

 6      BY MR. GRADY:

 7      Q     I think you mentioned that you took photos of the

 8      phone?

 9      A     Yes.

10      Q     What photos did you take?

11      A     I took a number of photos because, as I said

12      earlier, Windows phones don't necessarily work very well

13      sometimes with the Cellebrite software, if at all.           And

14      you have to do some advance techniques.          So as a

15      precaution, what I typically do is I will start taking

16      photographs of information that's plainly visible on the

17      phone, and so I went through and I did exactly that.           I

18      took pictures of things like the contact lists and so

19      forth.

20      Q     Were you able to get into the phone just by turning

21      it on?

22      A     Yes.

23      Q     Was it password protected or anything like that?

24      A     Not that I recall.

25      Q     If you look in your folder, you should see what's
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 103 of 125
                                                                     103



 1      been marked as Government Exhibit 72 for identification?

 2      A     Yes.

 3      Q     Do you recognize 72?

 4      A     Yes, I do.

 5      Q     What is it?

 6      A     72 is the photographed area of the phone, or the

 7      photos gallery, what have you, whatever you want to call

 8      it.

 9      Q     Did you, in fact, take photos -- those photos that

10      are shown in 72?

11      A     Yes, I did.

12      Q     Do they fairly and accurately show the phone as you

13      went through the photo gallery, as you said?

14      A     Yes.

15                   MR. GRADY:     Your Honor, at this time the

16      government moves to admit and publish 72.

17                   THE COURT:     Any objection to 72?

18                   MS. SEN:     Your Honor, can I ask a few

19      questions, please?

20                   THE COURT:     Yes.

21                           VOIR DIRE EXAMINATION

22      BY MS. SEN:

23      Q     Mr. Thornton, was the -- what condition was the

24      phone in when you received it?        Was it on or off?

25      A     I don't particularly recall.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 104 of 125
                                                                     104



 1      Q     Well, wouldn't you handle a phone differently if it

 2      was -- if you received it when it was on versus when it

 3      was off?

 4      A     Well, typically it's off.       You have to charge it.

 5      That's usually the -- by the time I get them, they're

 6      not charged anymore.

 7      Q     Well, and did you take special precautions to

 8      ensure that when you turned the phone -- so is your

 9      testimony that you turned the phone on?

10      A     Probably did at that time, yes.

11      Q     And was that in a protected area with protective

12      casing so that you could ensure that the phone wasn't

13      interacting with any cellular networks at the time?

14      A     Depends on what is going on with a particular

15      phone, but I try to do it inside a Faraday bag, or I

16      will remove the SIM card so it's not being connected to

17      the network.

18      Q     And so when you took these photos, I see the phone

19      was in airplane mode?

20      A     Yes.

21      Q     And you put it in airplane mode?

22      A     I believe I did, yes.

23      Q     Did you document what you did?

24      A     That would be on my notes, yes.

25      Q     What -- do you know specifically whether you
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 105 of 125
                                                                      105



 1      indicated whether the phone was on or off and whether

 2      you powered it on, how you examined it, in terms of

 3      protecting it from interacting with cellular networks

 4      and all that?

 5      A     Yeah.    It would be on my notes, yes.

 6      Q     Okay.    And then when you were going through the

 7      phone, weren't you manually manipulating the phone

 8      yourself?

 9      A     Yes.

10      Q     And so these photos are based on your manual

11      manipulation of the phone while it was powered on?

12      A     Yes.

13                    MS. SEN:     No objection, your Honor.

14                    THE COURT:     All right.   So admitted.

15                    (Government's Exhibit 72 was received in

16      evidence.)

17                    MR. GRADY:     We'll go ahead and publish 72.

18                        CONTINUED DIRECT EXAMINATION

19      BY MR. GRADY:

20      Q        Looking at this first photo, Mr. Thornton, is

21      that how the phone appeared as when it was on in your

22      possession?

23      A     Yes.    When I started taking photographs of the

24      gallery.

25      Q     Sure.    The photo album, if you will --
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 106 of 125
                                                                        106



 1      A     Yes.

 2      Q     -- if some people use different terms.

 3            Let's go to page two of 72.       Does that appear to be

 4      a photograph of money being spread out?

 5      A     Yes, it does.

 6      Q     We will turn to page three.       Does that appear to be

 7      a picture of a person holding multiple $20 bills or some

 8      U.S. currency?

 9      A     Yes.

10      Q     Turning to page four of 72, is it fair to say that

11      that appears to be stacks of U.S. currency on some sort

12      of desk?

13      A     Yes.

14      Q     Going back to page one of 72, does it appear that

15      those pictures that we looked at, at least in any way

16      appear to be dated in May of 2016?

17      A     Yes, they were.

18      Q     I am going to go now to page five of 72.          What is

19      being shown in page five?

20      A     This is the contacts area within the phone.

21      Q     Essentially a contact list of people?

22      A     Contact list, yes.

23      Q     Okay.   Let's go to page six, the next page.           Am I

24      correct that there appears to be an entry at the

25      beginning?    It says "A" space and then a person's name
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 107 of 125
                                                                       107



 1      that begins with "L"?

 2      A     Yes.

 3      Q     Let's go ahead and move to page 13 of 72.          Looking

 4      at page 13, is there a contact or at least a person by

 5      the name of Keisha?

 6      A     Yes, there is.

 7      Q     And below Keisha, am I correct that there is a

 8      Krissy?

 9      A     Yes.

10      Q     We are going to turn to page 14 of 72.         Am I

11      correct there's a contact labeled Mandy?

12      A     Yes.

13      Q     Going to page 15, another contact named Nikki?

14      A     Yes.

15      Q     And finally on page 16, there appears to be a

16      contact for someone who went by Shorty?

17      A     Yes.

18      Q     Now, after --

19                   MR. GRADY:   We can take 72 down.

20      Q     After you took photos of the phone, what did you

21      do?

22      A     At that point I disassembled it.        I actually did

23      some research on what was going to have to happen with

24      this particular phone.       I disassembled it, hooked it up

25      to a -- what's known as a breaker box or a phone box --
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 108 of 125
                                                                        108



 1      they're little electronic devices that you connect to

 2      the phone via those wires that I explained earlier --

 3      offloaded the materials that I could from the phone, and

 4      then started digging through and trying to analyze to

 5      see what was on there.

 6      Q     Is that why the phone resulted in the fashion it

 7      did earlier when we published it to the jury?

 8      A     Yes.    You have to do a fair amount of disassembly

 9      and pull off internal covers just to get to the chips

10      area where you are going to solder the wire.

11      Q     Did you use any other software during this

12      examination?

13      A     At that point, no.      I used some basic forensic

14      tools but wasn't going to take anything special.             Later

15      on I did use some further analysis and used some extra

16      tools that have been published.

17      Q     Do you remember anything about the SD card

18      associated with that phone?

19      A     I believe it was fractured and I couldn't look at

20      it at all.     I tried to read it, and it was just -- it

21      had some very fine cracks across it, and I couldn't get

22      anything to read on it.

23      Q     Would that impact or could that impact the -- any

24      data that you might be able to recover from the phone?

25      A     Yeah.    Unfortunately if there was data on that SD
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 109 of 125
                                                                       109



 1      card, I couldn't get whatever it was, if it was on it.

 2      Q     And remind us again, why is it difficult to extract

 3      data from Microsoft phones?

 4      A     It's just a peculiarity of the Microsoft phones.

 5      For whatever reason, the standard tools don't work very

 6      well with them.

 7      Q     And as I remember your testimony from earlier, this

 8      first batch of electronics you reviewed, there was three

 9      cell phones, one tablet and a hard drive?

10      A     Yes.

11      Q     Let's put the hard drive aside for a minute.           As to

12      the remaining two phones and the tablet, is it fair to

13      say that you were not able to extract any data from

14      those devices or, if you were able to extract data, any

15      of that was determined to be irrelevant to this case?

16      A     That's correct.

17      Q     All right.    Let's turn, Mr. Thornton, to the second

18      batch of electronic devices that you examined.           When did

19      you examine those?

20      A     I believe that was October 20th of 2017.

21      Q     Do you recall who delivered these devices to you?

22      A     I believe it was Agent Epp again.

23      Q     And same thing as before.       Were they secured, in

24      that if there was anything about the bag that led you to

25      believe it could have been tampered with, I would assume
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 110 of 125
                                                                     110



 1      you would have noted that in a report?

 2      A     If there's an open bag or something like that, then

 3      I will so note it, but --

 4      Q     Would that be a red flag for you if something had

 5      been tampered with?

 6      A     It's not necessarily a red flag.        It depends on the

 7      different agency.      Sometimes they have different -- all

 8      the agencies seem to have different requirements for

 9      securing evidence and sometimes they just place it in a

10      bag; sometimes it's secured with multiple bags.

11      Q     To your knowledge, nothing had looked awry with the

12      bag you received from Agent Epp?

13      A     No.

14      Q     When did you begin -- or do you recall what you

15      received of this second batch of electronics?

16      A     I believe it was another micro tablet, some other

17      phones.

18      Q     Was there also a GPS receiver that I think you

19      actually looked at earlier?

20      A     Yes, there was.

21      Q     When did you begin examining those devices?

22      A     Again, it probably would have been in the next 24

23      hours or so of -- because of the search warrant

24      requirements.

25      Q     Mr. Thornton, I want to show you what's been marked
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 111 of 125
                                                                           111



 1      as Government's Exhibit 135 for identification.              Take a

 2      minute and review 135 for identification.

 3             Do you recognize 135 for identification?

 4      A      Yes, I do.

 5      Q      Okay.    Is that something that you received from the

 6      DEA?

 7      A      Yes.    It's their custody sheet.

 8      Q      Okay.    Who -- who do you -- does the custody sheet

 9      refresh your recollection as to who delivered the second

10      batch of electronics to you?

11      A      Yes.

12      Q      Who actually was the one that delivered the devices

13      to you?

14      A      I forget the agent's name, but --

15      Q      Would having 135 for identification refresh your

16      recollection?

17      A      Oh, it is.    It's Kevin Kadish.

18      Q      Okay.    He is also employed by the DEA here in

19      Burlington, Vermont?

20      A      Yes, he is.

21      Q      And actually before we go any further with the Tom

22      Tom, I want to return to Government Exhibit 77.              And

23      again I will show this to you.

24             Again, I believe you previously identified that as

25      a cell phone that you had tried to extract data from?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 112 of 125
                                                                     112



 1      A     Yes.

 2      Q     Were you able to determine what the cell phone

 3      number was for that number?

 4      A     Yes.

 5      Q     I'm showing you what's been marked as Government

 6      Exhibit 77A for identification.        Do you recognize 77A?

 7      A     Yes.

 8      Q     What is 77A?

 9      A     This is, again, a portion of a SIM card dump from

10      that particular phone.

11      Q     Similar to the SIM dump that you did for the 4614?

12      A     Yes.

13      Q     And did you create 77A?

14      A     Yes, I did.

15                   MR. GRADY:     Your Honor, the government moves

16      to admit and publish 77A.

17                   THE COURT:     Any objection?

18                   MS. SEN:     I have to see it for a moment,

19      your Honor?

20                   THE COURT:     Yes.

21                   MR. GRADY:     Sure.

22                   (Brief pause.)

23                   MS. SEN:     No objection, your Honor.

24                   THE COURT:     So admitted.

25                   (Government's Exhibit 77A was received in
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 113 of 125
                                                                       113



 1      evidence.)

 2                     MR. GRADY:   So we will go ahead and publish

 3      77A.    Okay.     And perhaps let's focus in on the very top

 4      part of 77A.

 5      BY MR. GRADY:

 6      Q      Can you tell the members of the jury what the phone

 7      number is for this phone, Government Exhibit 77?

 8      A      Yes.     Again, if you look at the "number index zero"

 9      line, which is the -- yes.       Thank you.    It's

10      (802) 825-9174.

11      Q      Thank you, Mr. Thornton.

12             Okay.     Again showing you 87D.    Is 87D a GPS unit

13      that you took a look at as part of examining this second

14      batch of electronics?

15      A      Yes, it is.

16      Q      And how can you tell it was?

17      A      Well, again, I noted the serial number, and the

18      last time I looked at it, I marked it with my initial.

19      Q      How did you examine 87D again?

20      A      Because I could not do anything with this

21      particular device with any specialized software, I

22      was -- basically went through and took photographs once

23      again, scrolled through everything.

24      Q      Essentially did you turn it on and then scroll

25      through and take photos?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 114 of 125
                                                                     114



 1      A     Yes.

 2      Q     I believe you should have Government Exhibit 73 for

 3      identification in front of you in that folder?

 4      A     Yes.

 5      Q     Do you recognize 73?

 6      A     Yes.

 7      Q     What is 73?

 8      A     It's a series of photographs that I took of the Tom

 9      Tom device.

10      Q     Do they fairly and accurately show the Tom Tom as

11      you took the pictures of it?

12      A     Yes.

13                   MR. GRADY:     Your Honor, at this time the

14      government moves to admit 73.

15                   THE COURT:     Any objection?

16                   MS. SEN:     No, your Honor.

17                   THE COURT:     All right.   So admitted.

18                   (Government's Exhibit 73 was received in

19      evidence.)

20                   MR. GRADY:     And, your Honor, we will publish

21      the -- we can publish the first one now, but we are

22      going to publish the additional photos through the next

23      witness.

24                   THE COURT:     Okay.

25      BY MR. GRADY:
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 115 of 125
                                                                     115



 1      Q     So, Mr. Thornton, going back to the other devices

 2      you received in this second batch of electronics such as

 3      other cell phones, tablets that you received, is it fair

 4      to say that you were either able not to extract data

 5      from them or any data that was extracted was determined

 6      to be irrelevant?

 7      A     Yes.    That's correct.

 8      Q     For example, can you tell the jury why you were

 9      unable to extract data from the tablet?

10      A     I believe in the case of the tablet -- you are

11      speaking of the micro tablet, the small, four-inch --

12      Q     Yes.

13      A     In that particular case, I attempted the same kind

14      of extraction as I did with the other phone by

15      disassembly, pulling the chips off, looking through

16      that, and what I came up with was basically encoded data

17      that could not be determined to be any particular data.

18      It was probably encrypted.

19                   MR. GRADY:   One moment, your Honor?

20                   THE COURT:   Yes.

21                   MR. GRADY:   Nothing further at this time,

22      your Honor.

23                   THE COURT:   Okay.   All right.     So we are going

24      to stop at this point.       We are going to excuse you

25      early.    We will start again on Monday.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 116 of 125
                                                                        116



 1              Again, the expectation is that the case will be

 2      yours to decide Wednesday or latest Thursday.           That

 3      still is true.     I just want to remind you not to say

 4      anything or learn anything about this case while on the

 5      extended weekend.

 6              I am going to stay here and just speak with the

 7      lawyers for a second.       So we will see you on Monday, and

 8      have a lovely extended weekend.

 9      (The jury was excused after which the following was held

10      in open court at 3:58 p.m.)

11                   MR. GRADY:     Your Honor, can Mr. Thornton step

12      down?

13                   THE COURT:     Yes, you can step down.

14                   THE WITNESS:     Thank you.

15                   (Witness temporarily excused.)

16                   THE COURT:     All right.     We will take a break

17      at this point, but I really want to address the computer

18      at the beginning of the day on Monday.          That means it

19      would be really helpful for memoranda of law, which

20      would include I guess expert reports from the expert

21      witnesses if they're relevant to the computer to be

22      submitted as well.      The question is whether they -- you

23      can submit that, you know, by Sunday so I can at least

24      read it before Monday morning.

25                   MR. KAPLAN:     I'm sure we can, Judge.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 117 of 125
                                                                      117



 1                   THE COURT:     Yeah.   That the royal "we"?

 2                   MS. SEN:     Your Honor, whenever you want it

 3      submitted, I will have something for you.

 4                   THE COURT:     Okay.   So if you can submit it on

 5      Sunday morning -- we will give you an address, I really

 6      would like to have it to prepare.

 7                   MS. SEN:     Sure.

 8                   THE COURT:     And the government want to file a

 9      response as well?

10                   MR. GRADY:     Certainly, your Honor.

11                   THE COURT:     Okay.   And I don't know if you

12      have expert disclosures that are relevant, the defense

13      has expert disclosures which are relevant, that would be

14      very helpful.     I would like to really understand the

15      significance of, you know, the issue that's been raised

16      by the defense.

17            Now, is there anything else we need to talk about

18      at this point?     You are left with -- there's only two

19      witnesses.    Now, there is a chain of custody witness.

20      You certainly can call that witness if you wish unless

21      you get a stipulation from the defense that you don't

22      need to call the witness.         Anyway.

23                   MR. GRADY:     Yeah, that said, to give away

24      ahead, your Honor, is Mr. Thornton will introduce the

25      hard drive, and then Ms. Epp will talk about receiving a
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 118 of 125
                                                                     118



 1      mirror image of the hard drive and some relevant photos

 2      and videos to the case that were obtained off the hard

 3      drive, plus other electronic evidence such as Facebook

 4      search warrant return from Moet Hart that we have seen a

 5      few passages from, things along those lines.

 6                  THE COURT:    And those are all on the hard

 7      drive; is that right?

 8                  MR. GRADY:    Well, that's separate, your Honor.

 9      So the hard drive is one thing.        Anything that was

10      obtained by search -- search warrant from Facebook,

11      that's from a different agency.

12                  THE COURT:    Oh.     Oh, that would come from Epp.

13      Epp's the next one.

14                  MR. GRADY:    Exactly, your Honor.

15                  THE COURT:    All right.

16                  MR. GRADY:    So she will have a few other

17      things in addition to the hard drive, is what I'm trying

18      to say, if that makes sense.

19                  THE COURT:    Okay.     Well, we are going to have

20      to address the legal issue at the first -- at the start

21      of the day.     Do you anticipate you would be completed

22      with the witnesses --

23                  MR. GRADY:    Yes, your Honor.

24                  THE COURT:    -- by the end of the day or even

25      early -- earlier on?
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 119 of 125
                                                                      119



 1                   MR. GRADY:     I would certainly say by the --

 2      by the end of the day.       There's a lot of exhibits with

 3      Ms. Epp, but I certainly -- I think we would end on

 4      Monday.    It's certainly my expectation.

 5                   THE COURT:     Yes.   Okay.

 6                   MS. SEN:     Your Honor, I was just listening to

 7      the description of Miss Epp's testimony, and as I

 8      understand it -- I mean, I have been made to understand

 9      that -- so Miss Epp is a DEA intelligence analyst.           She

10      has no training -- she has training and she can be

11      qualified as an expert in a lot of things, but not in

12      digital forensics.      And it sounds to me -- and when I

13      asked the government about Ms. Epp, she was just going

14      to testify sort of within the scope of -- I was assuming

15      within the scope of her reports and grand jury

16      testimony.

17            Now, I am hearing that all of these images are now

18      going to be coming in through her and that she received

19      a mirror image of our client's hard drive.          This is the

20      first time I am hearing that.        And if she's going to be

21      testifying about those things, (a) it's not clear to me

22      that she is qualified to, and (b) I'm not sure -- I

23      don't understand why the government hasn't provided a

24      report that describes exactly -- I mean, she has

25      testified as to some images that she has reviewed, but I
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 120 of 125
                                                                       120



 1      had -- it was not clear at all that she had been

 2      provided the entire mirror image.

 3                   MR. GRADY:   Well, let me clarify, your Honor.

 4                   THE COURT:   Yes.

 5                   MR. GRADY:   It may help things.

 6                   THE COURT:   Yes.

 7                   MR. GRADY:   So the process is that

 8      Mr. Thornton extracted the data from the hard drive, so

 9      he made a mirror image copy, and it's the same mirror

10      image copy that's been provided to the defense that they

11      have looked at from -- with their expert.

12            Within this mirror image, Mr. Thornton provided a

13      subset of this data relevant to the case.          He worked

14      with Agent Epp about the case, and, in particular, a

15      lineup folder that has a bunch of women's names, some of

16      them involving women in this case:         Keisha, Katelynn, et

17      cetera.

18            So Miss Epp will say, "I got this information from

19      Frank Thornton.     I looked through it," and then she will

20      be able to talk about different things that were found

21      in the computer based upon Mr. Thornton's extraction of

22      that data.

23            So it's not like she is requiring any special

24      tools.    She is just going to say, "I went through the

25      information that Frank extracted," and I'm just going to
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 121 of 125
                                                                     121



 1      admit relevant information that was found on the hard

 2      drive that Ms. Epp found because Mr. Thornton doesn't

 3      know, you know, Adam from Eve, so he doesn't know

 4      exactly who is relevant in this case or not.

 5            Obviously the people that were involved in the

 6      case, in the investigation, that's why it's up to them

 7      to look through and determine what may or may not be

 8      relevant.

 9                  THE COURT:    Well, he doesn't have to know

10      what's relevant.      Frankly, you can show him images --

11                  MR. GRADY:    Sure.

12                  THE COURT:    -- that he extracted from the

13      computer --

14                  MR. GRADY:    Sure.

15                  THE COURT:    -- and then introduce it that way,

16      and then the jury makes the determination, so --

17                  MR. GRADY:    Sure.

18                  THE COURT:    Is it that important as to who

19      introduces the photographs and the videos?

20                  MR. GRADY:    Well, Miss Epp has more knowledge

21      about the case because she was involved in it, and so

22      she will be able to tie different pieces of things

23      together.

24            So, for example, you know, something that may have

25      been found in the search warrant to Facebook may be the
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 122 of 125
                                                                     122



 1      same image as something that was found on the hard

 2      drive, and certainly Mr. Thornton wouldn't be able to

 3      talk about that because Mr. Thornton didn't receive the

 4      return from Facebook.

 5                  THE COURT:     Well, yeah.    No, I appreciate

 6      that, but it -- it seems to be a little bit of an

 7      argument over nothing.

 8            You essentially, having reviewed what was extracted

 9      from the computers, can approach Mr. Thornton and say,

10      "Did you take this off the computer?"         And you show what

11      was taken off the computer, and he said, "Yes, I took it

12      off the computer," and that's essentially it.

13                  MR. GRADY:     Somewhat, your Honor.     I would say

14      Ms. Epp did more of taking things off the computer.          She

15      went into more detail looking through -- I would say

16      it's very voluminous.      We are talking about 50 gigabytes

17      of information, which is essentially 50 pickup trucks

18      full of bankers box of information.         She was able -- she

19      will be able to talk -- she was able to go through it a

20      little bit easier because she knew the case and knew

21      different connections in the case than Mr. Thornton

22      probably did.

23                  THE COURT:     All right.

24                  MS. SEN:     Well, your Honor, one of the issues

25      is that -- I mean, I -- you know, we had moved to
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 123 of 125
                                                                       123



 1      exclude all photos of women who were not sort of the

 2      main women related to Counts 10 to 15, and my

 3      understanding of the Court's ruling is that in order for

 4      those sorts of pictures to come in, you would have to

 5      lay a foundation or at least show some -- maybe not

 6      foundation but have to show some relevance to how those

 7      women were part of this pattern or something else.

 8                  THE COURT:     Yes.

 9                  MS. SEN:     Now, all of the women have testified

10      and very few pictures have come in through them,

11      somehow.    But now I don't understand how photos of all

12      these people who have testified, and maybe those who

13      haven't -- how are those going to come in through her?

14                  MR. GRADY:     Well, I guess the argument is we

15      didn't introduce it --

16                  THE COURT:     Well, they're -- go ahead.

17                  MR. GRADY:     Okay.   I was just going to say the

18      women who testified, they can't necessarily authenticate

19      pictures found inside the defendant's hard drive.

20      That's what we are seeking to introduce.          And I will

21      give you another example of why the government's

22      planning on doing it through Agent Epp.

23            There's a few pictures that are linked to Backpage

24      subpoena returns that Ms. Epp received, and the

25      government intends, based upon where it was found in the
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 124 of 125
                                                                        124



 1      hard drive and the metadata associated with those images

 2      on the hard drive -- and compare them to the Backpage

 3      return, making a link in that fashion which, again,

 4      Mr. Thornton -- Mr. Thornton would not be able to do

 5      because he didn't receive the Backpage.

 6                   THE COURT:     And obviously the relevance of

 7      those photographs are not necessarily in the photographs

 8      themselves.     The relevance is the fact that they were on

 9      his computer.

10                   MR. GRADY:     That is timing, your Honor, as far

11      as --

12                   THE COURT:     And the time.     Right.

13                   MR. GRADY:     -- the picture was taken at this

14      time, and --

15                   THE COURT:     Anyway.

16                   MR. GRADY:     -- then 10 minutes later --

17                   THE COURT:     We will take that -- we'll take

18      that step by step.      But at least as to this turning on

19      the computer and the impact that that would have on the

20      images on the computer, I really would like to review

21      memoranda.

22              All right.   Is there anything else at this point?

23                   MR. GRADY:     No, your Honor.

24                   THE COURT:     Okay.     I think we are all set.

25                   MS. SEN:     No, your Honor.
Case 2:16-cr-00094-wks Document 440 Filed 05/06/19 Page 125 of 125
                                                                     125



 1                  THE COURT:    All right.    Thank you.

 2                    (Court was in recess at 4:09 p.m.)

 3                                 *** ** ***

 4

 5

 6

 7                         C E R T I F I C A T I O N

 8           I certify that the foregoing is a correct
        transcript from the record of proceedings in the
 9      above-entitled matter.

10

11      May 3, 2019                  _______________________
        Date                         Anne Nichols Pierce
12

13

14

15

16

17

18

19

20

21

22

23

24

25
